

116 HR 4792 IH: Countering Communist China Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4792IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Banks (for himself, Mr. Babin, Mr. Steube, Mr. Wilson of South Carolina, Mrs. McClain, Mr. Garcia of California, Mr. Fitzgerald, Mrs. Hinson, Mr. Norman, Mr. Keller, Mr. Duncan, Mr. Bergman, Mr. Murphy of North Carolina, Mr. Crenshaw, Mr. Rouzer, Ms. Stefanik, Mr. Tiffany, Mr. Palazzo, Mr. Austin Scott of Georgia, Mr. Cawthorn, Mr. Johnson of Louisiana, Mrs. Harshbarger, Ms. Tenney, Mr. Rose, Mr. Johnson of South Dakota, Mr. Barr, Mr. Green of Tennessee, Mr. Higgins of Louisiana, Mrs. Hartzler, Mr. LaMalfa, Mr. Burchett, Mr. Hern, Mr. Reschenthaler, and Mr. Arrington) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Ways and Means, Oversight and Reform, Financial Services, Energy and Commerce, Intelligence (Permanent Select), Agriculture, Rules, Transportation and Infrastructure, Science, Space, and Technology, Natural Resources, Education and Labor, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo counter the malign influence and theft perpetuated by the People’s Republic of China and the Chinese Communist Party.1.Short title; table of contents(a)Short titleThis Act may be cited as the Countering Communist China Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Severability.Title I—Matters Relating to Countering China’s Malign InfluenceSec. 101. Imposition of sanctions with respect to foreign persons that knowingly spread malign disinformation as part of or on behalf of a foreign government or political party for purposes of political warfare.Sec. 102. Determination with respect to the imposition of sanctions on the United Front Work Department of the Chinese Communist Party.Sec. 103. Authorities to regulate or prohibit mobile applications and software programs that engage in theft or unauthorized transmission of user data on behalf of a communist country, foreign adversary, or state sponsor of terrorism.Sec. 104. Imposition of sanctions with respect to mobile applications or software programs that engage in theft or unauthorized transmission of user data.Sec. 105. Determination with respect to the imposition of sanctions on WeChat and TikTok.Sec. 106. Prohibiting lobbying contacts by former Members of Congress on behalf of communist countries.Sec. 107. Annual disclosure of contributions from foreign governments and political parties by certain tax-exempt organizations.Sec. 108. Position of sanctions with respect to senior officials of the Chinese Communist Party.Sec. 109. Determination with respect to the imposition of sanctions on members of the CCP Politburo.Sec. 110. Mandatory application of sanctions.Sec. 111. Continuation in effect of certain export controls.Sec. 112. Exclusion of Government of the People’s Republic of China from certain cultural exchanges.Sec. 113. Prohibition on any TSP fund investing in entities based in the People’s Republic of China.Sec. 114. Enactment of Executive order.Sec. 115. Review by Committee on Foreign Investment in the United States of greenfield investments by People’s Republic of China.Sec. 116. Modification of authorities to regulate or prohibit the importation or exportation of information or informational materials containing sensitive personal data under the International Emergency Economic Powers Act.Sec. 117. Prohibiting the purchase of agricultural land located in the United States.Title II—Matters Relating to China’s Role in COVID–19Sec. 201. Declassification of information related to the origin of COVID–19.Sec. 202. Amendment to Department of State rewards program.Sec. 203. Executive strategy to seek reimbursement from China of funds made available by the United States Government to address COVID–19.Sec. 204. Prohibition on use of funds to seek membership in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization.Sec. 205. Establishment of a joint select committee on the events and activities surrounding China’s handling of the 2019 novel coronavirus.Sec. 206. Membership.Sec. 207. Investigation and report on the events surrounding China’s handling of the 2019 novel coronavirus.Sec. 208. Powers.Sec. 209. Staff; funding.Sec. 210. Termination.Sec. 211. Statement of policy.Sec. 212. Amendments to the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991.Sec. 213. Determination regarding the People’s Republic of China.Sec. 214. Regulatory authority.Sec. 215. Appropriate congressional committees defined.Sec. 216. Limitation on research by the National Science Foundation and National Institutes of Health.Sec. 217. Prohibition on certain human-animal chimeras.Sec. 218. Technical amendment.Title III—Matters Relating to Medical and National Security Supply ChainsSec. 301. Report and recommendation on barriers to domestic manufacturing of medical products.Sec. 302. Tax incentives for relocating manufacturing of pharmaceuticals and medical supplies and devices to the United States.Sec. 303. Principal negotiating objectives of the United States relating to trade in covered pharmaceutical products.Sec. 304. Reauthorization of trade agreements authority.Sec. 305. Securing essential medical materials.Sec. 306. Investment in supply chain security.Sec. 307. Permit process for projects relating to extraction, recovery, or processing of critical materials.Title IV—Matters Relating to Research and DevelopmentSec. 401. Permanent full expensing for qualified property.Sec. 402. Research and experimental expenditures.Sec. 403. Repeal and codification of certain Executive orders.Sec. 404. Educational assistance exclusion from gross income increased.Sec. 405. Research and experimental expenditures.Title V—Matters Related to EducationSubtitle A—Restrictions relating to foreign funding of educational institutionsSec. 501. Restrictions on institutions partnering with the People’s Republic of China.Sec. 502. Limiting exemption from foreign agent registration requirement for persons engaging in activities in furtherance of certain pursuits to activities not promoting political agenda of foreign governments.Sec. 503. Reporting exchange visitor change in field of study.Sec. 504. Reporting certain research program participation.Sec. 505. Review and revocation of certain nonimmigrant visas.Sec. 506. Annual report.Subtitle B—Protecting Our Universities ActSec. 511. Sensitive research project list.Sec. 512. Foreign student participation in sensitive research projects.Sec. 513. Foreign entities.Sec. 514. Enforcement.Sec. 515. Definitions.Subtitle C—Other mattersSec. 521. Report on China benefitting from United States taxpayer-funded research.Sec. 522. Conditions on Federal research grants.Sec. 523. Protecting institutions, laboratories, and research institutes.Sec. 524. Registration of participants in foreign talent recruitment programs of the People’s Republic of China as agents of the Government of the People’s Republic of China.Sec. 525. Economic espionage.Sec. 526. Department of State list of foreign talent recruitment programs of the People’s Republic of China.Sec. 527. Definitions.Sec. 528. Disclosure on certain visa applications.Sec. 529. Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.Sec. 530. Disclosures of foreign gifts and contracts at institutions of higher education.Title VI—Matters Related to Democracy, Human Rights and TaiwanSec. 601. Supporting a free and democratic China.Sec. 602. American Institute in Taiwan.Sec. 603. Prohibitions against undermining United States policy regarding Taiwan.Sec. 604. Negotiation of a free trade agreement with Taiwan.Sec. 605. Introduction and fast track consideration of implementing bill.Sec. 606. Strategy to address genocide in the Xinjiang Uyghur Autonomous Region.Sec. 607. Sanctions with respect to individuals committing responsible for or complicit in forced sterilizations, forced abortions, or other sexual violence.Sec. 608. Sense of Congress on the 2022 Winter Olympics.Sec. 609. Limitations on funds made available for the United Nations Population Fund.Sec. 610. Prohibition on use of funds for abortions and involuntary sterilizations.Sec. 611. Prohibition on certain funding relating to provision of an open platform for China.Sec. 612. Establishment of new Mandarin Chinese language platforms of the United States Agency for Global Media.Sec. 613. Annual meetings of interparliamentary group between Congress and Legislature of Taiwan.Sec. 614. Prohibition on importation of goods made in the Xinjiang Uyghur Autonomous Region.Title VII—Matters Related to DefenseSec. 701. Modification to use of emergency sanctions authorities regarding Communist Chinese military companies.Sec. 702. Prohibition on use of funds to purchase goods or services from Communist Chinese military companies.Sec. 703. Enactment of Executive Order 13959.Sec. 704. Inclusion of certain Chinese entities on the Annex to Executive Order 13959.Sec. 705. Arms exports to India.Title VIII—Matters Related to the Protection of Intellectual Property Sec. 801. Imposition of sanctions related to the theft of intellectual property.Sec. 802. Prohibition on use of funds.Sec. 803. Prohibition on individuals with security clearances from being employed by certain entities.Sec. 804. Restriction on issuance of visas.Sec. 805. Inter partes review.Sec. 806. Post-grant review.Sec. 807. Composition of post-grant review and inter partes review panels.Sec. 808. Reexamination of patents.Sec. 809. Restoration of patents as property rights.Sec. 810. Inventor protections.Sec. 811. Registration of agent.Sec. 812. Exception to sovereign immunity.Sec. 813. Redress of theft of trade secrets extraterritorially.Sec. 814. Restriction on Federal grants and other forms of assistance.Sec. 815. Restriction on National Science Foundation grants and other forms of assistance to Communist Chinese military companies and their affiliates.Sec. 816. Expanding inadmissibility on security and related grounds.Title IX—Matters Related to Financial ServicesSec. 901. Opposition of the United States to an increase in the weight of the Chinese renminbi in the special drawing rights basket of the International Monetary Fund.Sec. 902. Sunset.Sec. 903. Strengthening congressional oversight of special drawing rights at the IMF.Sec. 904. Prohibition on allocations for perpetrators of genocide and state sponsors of terrorism without congressional authorization.Sec. 905. Opposition to quota increase for countries that undermine IMF principles.Sec. 906. Opposition of the United States to International Monetary Fund loan to a country whose public debt is not likely to be sustainable in the medium term.Sec. 907. Congressional notification with respect to exceptional access lending.Sec. 908. Condition on IMF quota increase for the People’s Republic of China.Sec. 909. Ensuring non-discrimination with respect to travel policies at the international financial institutions.Sec. 910. Testimony requirement.Sec. 911. Statement of United States policy regarding the dollar.Sec. 912. Report on dollar strategy.Sec. 913. Sunset.Title X—OffsetsSec. 1001. Rescission of certain Federal funds appropriated for State, city, local, and tribal governments.Title XI—National Security AuthorizationsSec. 1101. Authorization to hire additional staff for the Office of Foreign Asset Control of the Department of the Treasury.Sec. 1102. Authorization of appropriations for INDOPACOM unfunded priorities.Sec. 1103. Authorization to hire additional staff for the Office of Customs and Border Protection force labor activities.Sec. 1104. Authorization for the Department of Justice’s China initiative.2.FindingsCongress finds the following:(1)The People’s Republic of China and the Chinese Communist Party represent the foremost national security threat faced by the United States.(2)The People’s Republic of China and the Chinese Communist Party are founded on the principles antithetical to human freedom and dignity including Communism and authoritarianism.(3)The People’s Republic of China and the Chinese Communist Party seek to undermine free societies around the world and establish an alternative world order rooted in authoritarianism.(4)In November 2012, at the 17th CCP Congress, General Secretary Xi Jinping first announced his vision for achieving the Chinese dream of national rejuvenation and military and economic dominance.(5)The People’s Republic of China currently has the world’s second-largest economy in terms of nominal GDP ($14.14 trillion) and the largest in terms of purchasing power parity (PPP) GDP ($27.31 trillion). In 2000, the People’s Republic of China controlled only 4 percent of the global economy, and the United States controlled 31 percent. Today, the People’s Republic of China stands at 15 percent and the United States’ share has dropped to 24 percent.(6)The growth of the People’s Republic of China’s centrally controlled economy has been fueled largely by tools of economic coercion, including intellectual property theft and economic espionage of U.S. companies. In 2019 alone, one in five North American-based companies said that Chinese firms had stolen their intellectual property (IP) within the last year.(7)Former Secretary of Defense Mark Esper has stated that the People’s Republic of China is perpetrating the greatest intellectual property theft in human history.(8)In addition to its economic aggression and military modernization, the People’s Republic of China conducts political warfare and disinformation campaigns against the United States and other democracies. It frequently targets academia, the media, business, and cultural institutions to suppress criticism and promote positive views of the CCP.(9)The foremost victims of the People’s Republic of China and the Chinese Communist Party are the Chinese people who continue to suffer under communist authoritarian rule. (10)The People’s Republic of China continues to perpetuate a genocide against the Uyghur Muslims in Xinjiang province, in addition to brutal crackdowns against the people of Tibet and Hong Kong.(11)The CCP continues to obfuscate the origins of the COVID–19 pandemic which started in Wuhan, China and has refused to allow an impartial international investigation into the origins of the pandemic.(12)Manifestations of expressions of racism, bigotry, discrimination, anti-Asian rhetoric, and xenophobia against people of Asian descent are contrary to the values we hold dearest as Americans, counterproductive to countering the CCP’s malign influence, and denounced by the Congress of the United States.3.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision or amendment to any person or circumstance, is held to be invalid, the remainder of this Act, the amendments made by this Act, and the application of such provision and amendments to other persons or circumstances, shall not be affected.IMatters Relating to Countering China’s Malign Influence101.Imposition of sanctions with respect to foreign persons that knowingly spread malign disinformation as part of or on behalf of a foreign government or political party for purposes of political warfare(a)Imposition of sanctionsThe President shall impose the sanctions described in subsection (b) with respect to any foreign person that the President determines knowingly commits a significant act of malign disinformation on behalf of the government of a foreign country or foreign political party that has the direct purpose or effect of influencing political, diplomatic, or educational activities in the United States for the purpose of harming—(1)the national security or defense of the United States; or(2)the safety and security of any United States citizen or alien lawfully admitted for permanent residence.(b)Sanctions described(1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleIn the case of a foreign person who is an individual, the foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalIn the case of a foreign person who is an individual, the visa or other documentation issued to the person shall be revoked, regardless of when such visa or other documentation is or was issued.(II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)WaiverThe President may, for one period not to exceed one year, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that the waiver is vital to the national security interests of the United States.(d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.(e)Regulatory authority(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate such regulations as are necessary for the implementation of this section.(2)Notification to congressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and an identification of the provisions of this section that the regulations are implementing.(f)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(5)PersonThe term person means an individual or entity.(6)Property; interest in propertyThe terms property and interest in property have the meanings given the terms property and property interest, respectively, in section 576.312 of title 31, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act.(7)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States.(g)Sunset(1)In generalThis section shall cease to be effective beginning on January 1, 2025.(2)InapplicabilityParagraph (1) shall not apply with respect to sanctions imposed with respect to a foreign person under this section before January 1, 2025.102.Determination with respect to the imposition of sanctions on the United Front Work Department of the Chinese Communist Party(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification, on whether the United Front Work Department of the Chinese Communist Party, or any component or official thereof, meets the criteria for the application of sanctions pursuant to—(1)section 101 of this Act;(2)section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);(3)section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note); or(4)Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking property of certain persons engaged in significant malicious cyber-enabled activities).(b)FormThe determination required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.103.Authorities to regulate or prohibit mobile applications and software programs that engage in theft or unauthorized transmission of user data on behalf of a communist country, foreign adversary, or state sponsor of terrorismSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection:(c)(1)Notwithstanding subsection (b), the authority granted to the President by this section includes the authority to regulate or prohibit transactions with a mobile application or software program that—(A)engages in the theft or unauthorized transmission of a user’s data; and(B)provides to a covered country or covered foreign political party access to such data.(2)In this subsection, the term covered country means any of the following:(A)A communist country.(B)A foreign adversary.(C)A state sponsor of terrorism.(3)In this subsection:(A)The term communist country has the meaning given such term in section 620(f)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(f)(1)).(B)The term covered foreign political party means the Chinese Communist Party (CCP).(C)The term foreign adversary has the meaning given such term in Executive Order 13920, issued on May 1, 2020, entitled Securing the United States BulkPower System, and including the list of foreign adversaries identified by the Department of Energy’s Office of Electricity pursuant to such Executive Order on July 7, 2020, as in effect on January 19, 2021.(D)The term state sponsor of terrorism means a country the government of which the Secretary of State determines has repeatedly provided support for international terrorism pursuant to—(i)section 1754(c)(1)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A));(ii)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(iii)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or(iv)any other provision of law..104.Imposition of sanctions with respect to mobile applications or software programs that engage in theft or unauthorized transmission of user data(a)Imposition of sanctionsNotwithstanding any other provision of law, the President is authorized to impose the sanctions described in subsection (b) with respect to any foreign person that the President determines has developed, maintains, provides, owns, or controls a mobile application or software program that—(1)engages in the theft or unauthorized transmission of a user’s data to servers located in China; and(2)provides to the Government of the People’s Republic of China (PRC), the Chinese Communist Party (CCP), or any person owned by or controlled by the PRC or CCP access to such data.(b)Sanctions described(1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleIn the case of a foreign person who is an individual, the foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalIn the case of a foreign person who is an individual, the visa or other documentation issued to the person shall be revoked, regardless of when such visa or other documentation is or was issued.(II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under subsection (e) to implement this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act.(3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)WaiverThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that the waiver is vital to the national security interests of the United States.(d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section. The exceptions to the President’s authority described in section 203(b) of the International Emergency Economic Powers Act, as amended by section 1, shall not apply to the President’s authority to exercise authorities under this section.(e)Regulatory authority(1)In generalThe President shall, not later than 180 days after the date of the enactment of this Act, prescribe regulations as necessary for the implementation of this Act and the amendments made by this Act.(2)Notification to congressNo later than 10 days before the prescription of regulations under subsection (1), the President shall notify the appropriate congressional committees regarding the proposed regulations and the provisions this Act and the amendments made by this Act that the regulations are implementing.(f)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.105.Determination with respect to the imposition of sanctions on WeChat and TikTok(a)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification, regarding whether WeChat and TikTok, or any component thereof, or any entity owned or controlled by WeChat, satisfies the criteria for the application of sanctions pursuant to—(1)section 105 of this Act; or(2)Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking property of certain persons engaged in significant malicious cyber-enabled activities).(b)FormThe determination required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.106.Prohibiting lobbying contacts by former Members of Congress on behalf of communist countries(a)ProhibitionThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 5 the following new section:5A.Prohibiting lobbying contacts by former Members of Congress on behalf of communist countries(a)ProhibitionNotwithstanding any other provision of this section, a former Member of Congress may not make a lobbying contact under this Act, or any communication which would be a lobbying contact under this Act if it were not disclosed under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), on behalf of a client which, at the time of the lobbying contact or communication, is a Communist country or an entity owned or controlled by a Communist country.(b)PenaltyIn addition to any other penalty 20 under this Act, any person who violates subsection (a) shall be subject to a fine of not more than $25,000 for 22 each such violation.(c)DefinitionIn this section, a Communist country means a country which is treated as a Communist country under section 620(f) of the Foreign Assistance 26 Act of 1961 (22 U.S.C. 2370(f))..(b)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts under the Lobbying Disclosure Act of 1995 which are made on or after the date of the enactment of this Act.107.Annual disclosure of contributions from foreign governments and political parties by certain tax-exempt organizations(a)Reporting requirementSection 6033(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (15), by redesignating paragraph (16) as paragraph (17) and by inserting after paragraph (15) the following new paragraph:(16)with respect to each government of a foreign country (within the meaning of section 1(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(e))) and each foreign political party (within the meaning of section 1(f) of such Act (22 U.S.C. 611(f)) which made aggregate contributions and gifts to the organization during the year in excess of $50,000, the name of such government or political party and such aggregate amount, and.(b)Public disclosureSection 6104 of such Code is amended by adding at the end the following new subsection:(e)Public disclosure of certain informationThe Secretary shall make publicly available in a searchable database the following information:(1)The information furnished under section 6033(b)(16) of the Internal Revenue Code of 1986, as amended by this section.(2)The name of the organization furnishing the information described in paragraph (1).(3)The aggregate amount reported under such section as having been received as contributions or gifts in each year from the People’s Republic of China and (stated separately) from the Chinese Communist Party..(c)Effective dateThe amendments made by this section shall apply to returns filed for taxable years beginning after the date of the enactment of this Act.108.Position of sanctions with respect to senior officials of the Chinese Communist Party(a)Imposition of sanctionsNotwithstanding any other provision of law, the President is authorized to impose the sanctions described in subsection (b) with respect to any foreign person the President determines—(1)is a senior official of the CCP, including a member of the CCP Politburo; and(2)has engaged in or provided support to or for—(A)a malign disinformation campaign or political warfare operation against the United States;(B)the theft of intellectual property of a United States person;(C)threats or actions undermining the sovereignty of Taiwan; and(D)the forced closure or destruction of churches, mosques, Buddhist temples or any other place of worship in China, or religious practice of Christians, Muslims, Buddhists or any other religious group in China.(b)Sanctions described(1)In GeneralThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleSuch a foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalThe visa or other documentation issued to such a foreign person shall be revoked, regardless of when such visa or other documentation is or was issued.(II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 24 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under subsection (f) to implement this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.(3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)WaiverThe President may, on a case-by-case basis and for one period not to exceed one year, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States.(d)Termination of sanctionsThe President may terminate the application of sanctions under this section if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination takes effect that the President has determined that the foreign person no longer is involved in any of the activities described in subsection (a).(e)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.(f)Regulatory authority(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate regulations as necessary for the implementation of this section.(2)Notification to congressNot later than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this section that such regulations are implementing.(g)Sunset(1)In generalThis section shall terminate on January 1, 2025.(2)InapplicabilityParagraph (1) shall not apply with respect to sanctions imposed with respect to a foreign person under this section before January 1, 2025.(h)DefinitionsIn this section:(1)AdmittedThe term admitted has the meaning given such term in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a national or citizen of the United States or lawfully admitted for permanent residence in the United States.109.Determination with respect to the imposition of sanctions on members of the CCP Politburo(a)DeterminationNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a determination, including a detailed justification, regarding whether any member of the Chinese Communist Party (CCP) Politburo satisfies the criteria for the application of sanctions pursuant to any of the following:(1)Section 108 of this Act.(2)Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking property of certain persons engaged in significant malicious cyber-enabled activities).(3)The Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).(4)The Uyghur Human Rights and Policy Act of 2020 (Public Law 116–145).(5)The Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76).(b)FormThe determination required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.110.Mandatory application of sanctions(a)In generalNo later than 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in section 108 with respect to each individual specified in subsection (b).(b)Individuals and organizations describedThe individuals specified in this subsection are the following:(1)Wu Yingjie.(2)Wang Yang.(3)Han Zheng.(4)Xia Baolong.111.Continuation in effect of certain export controls(a)Huawei Technologies Co. LtdThe Secretary of Commerce may not remove Huawei Technologies Co. Ltd., or its subsidiaries and affiliates, from the entity list or modify any of the licensing policies pursuant to its designation on the entity list, including the foreign direct product rule, unless the Secretary, with the concurrence of the End-User Review Committee by a unanimous vote of such Committee, certifies to the appropriate congressional committees that Huawei Technologies Co. Ltd., and its subsidiaries and affiliates—(1)have not engaged in activities that are contrary to United States national security or foreign policy interests and are unlikely to engage in such activities in the future; and(2)are not owned, controlled, or influenced by the Communist Party of China.(b)Honor Device Co. LtdNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce—(1)shall designate Honor Device Co. Ltd. for inclusion on the entity list; and(2)shall publish a notification with respect to such designation in the Federal Register.(c)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, and on a monthly basis thereafter, the Secretary of Commerce shall submit to the appropriate congressional committees a report that—(A)identifies and describes all license applications received by the Department of Commerce to export, reexport, or transfer (in-country) items subject to the Export Administration Regulations to—(i)Huawei Technologies Co. Ltd., or its subsidiaries and affiliates; or(ii)Honor Device Co. Ltd; and(B)identifies whether such license applications were approved or denied.(2)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)End-user review committeeThe term End-User Review Committee means the End-User Review Committee described in Supplement No. 9 to part 748 of the Export Administration Regulations.(3)Entity listThe term entity list means the list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations.(4)Export administration regulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.112.Exclusion of Government of the People’s Republic of China from certain cultural exchangesSubsection (a) of section 108A of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2458a(a)) is amended by adding at the end the following new paragraph:(3)For purposes of this section, the term foreign government does not include the Government of the People’s Republic of China..113.Prohibition on any TSP fund investing in entities based in the People’s Republic of China(a)In generalSection 8438 of title 5, United States Code, is amended by adding at the end the following:(i)Notwithstanding any other provision of this section, no fund established or overseen by the Board may include an investment in any security of—(1)an entity based in the People’s Republic of China; or(2)any subsidiary that is owned or operated by an entity described in paragraph (1)..(b)Divestiture of assetsNot later than 30 days after the date of enactment of this Act, the Federal Retirement Thrift Investment Board established under section 8472(a) of title 5, United States Code, shall—(1)review whether any sums in the Thrift Savings Fund are invested in violation of subsection (i) of section 8438 of that title, as added by subsection (a) of this section;(2)if any sums are invested in the manner described in paragraph (1), divest those sums in a manner that is consistent with the legal and fiduciary duties provided under chapter 84 of that title, or any other applicable provision of law; and(3)reinvest any sums divested under paragraph (2) in investments that do not violate subsection (i) of section 8438 of that title, as added by subsection (a) of this section.(c)Prohibition on investment of TSP funds in entities based in the People’s Republic of China through the TSP mutual fund windowSection 8438(b)(5) of title 5, United States Code, is amended by adding at the end the following:(E)A mutual fund accessible through a mutual fund window authorized under this paragraph may not include an investment in any security of—(i)an entity based in the People’s Republic of China; or(ii)any subsidiary that is owned or operated by an entity described in clause (i)..114.Enactment of Executive order(a)In generalThe provisions of Executive Order 13920 (85 Fed. Reg. 26595; relating to securing the United States bulk-power system (May 1, 2020)) (as in effect on May 1, 2020) are enacted into law.(b)PublicationIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the Executive order referred to in subsection (a) (as in effect on May 1, 2020).115.Review by Committee on Foreign Investment in the United States of greenfield investments by People’s Republic of China(a)Inclusion in definition of covered transactionSection 721(a)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) proposed or pending on or after the date of the enactment of the Countering Communist China Act.; and(2)in subparagraph (B), by adding at the end the following:(vi)An investment by a foreign person that—(I)involves—(aa)the completed or planned purchase or lease by, or a concession to, the foreign person of private or public real estate in the United States; and(bb)the establishment of a United States business to operate a factory or other facility on that real estate; and(II)could result in control, including through formal or informal arrangements to act in concert, of that United States business by—(aa)the Government of the People’s Republic of China;(bb)a person owned or controlled by, or acting on behalf of, that Government;(cc)an entity in which that Government has, directly or indirectly, including through formal or informal arrangements to act in concert, a 5 percent or greater interest;(dd)an entity in which that Government has, directly or indirectly, the right or power to appoint, or approve the appointment of, any members of the board of directors, board of supervisors, or an equivalent governing body (including external directors and other individuals who perform the duties usually associated with such titles) or officers (including the president, senior vice president, executive vice president, and other individuals who perform duties normally associated with such titles) of any other entity that held, directly or indirectly, including through formal or informal arrangements to act in concert, a 5 percent or greater interest in the entity in the preceding 3 years; or(ee)an entity in which any members or officers described in item (dd) of any other entity holding, directly or indirectly, including through formal or informal arrangements to act in concert, a 5 percent or greater interest in the entity are members of the Chinese Communist Party or have been members of the Chinese Communist Party in the preceding 3 years..(b)Definition of Government of People’s Republic of ChinaSection 721(a) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)) is amended—(1)by redesignating paragraphs (8) through (13) as paragraphs (9) through (14), respectively; and(2)by inserting after paragraph (7) the following:(7)Government of people’s republic of chinaThe term Government of the People’s Republic of China includes the national and subnational governments within the People’s Republic of China, including any departments, agencies, or instrumentalities of such governments..(c)Mandatory filing of declarationsSection 721(b)(1)(C)(v)(IV)(bb) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)(v)(IV)(bb)) is amended by adding at the end the following:(DD)Greenfield investments by people’s republic of chinaThe parties to a covered transaction described in subsection (a)(4)(B)(vi) shall submit a declaration described in subclause (I) with respect to the transaction..116.Modification of authorities to regulate or prohibit the importation or exportation of information or informational materials containing sensitive personal data under the International Emergency Economic Powers Act(a)In generalSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking to regulate or prohibit, directly or indirectly and inserting to directly regulate or prohibit; and(B)in the first sentence of paragraph (3)—(i)by striking but not limited to,; and(ii)by inserting , but excluding sensitive personal data; and(2)by adding at the end the following:(d)Sensitive personal data definedIn subsection (b)(3), the term sensitive personal data means any of the following:(1)Personally identifiable information, including the following:(A)Financial data that could be used to analyze or determine an individual’s financial distress or hardship.(B)The set of data in a consumer report, as defined under section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), unless such data is obtained from a consumer reporting agency for one or more purposes identified in subsection (a) of such section.(C)The set of data in an application for health insurance, long-term care insurance, professional liability insurance, mortgage insurance, or life insurance.(D)Data relating to the physical, mental, or psychological health condition of an individual.(E)Non-public electronic communications, including email, messaging, or chat communications, between or among users of a United States business’s products or services if a primary purpose of such product or service is to facilitate third-party user communications.(F)Geolocation data collected using positioning systems, cell phone towers, or WiFi access points such as via a mobile application, vehicle GPS, other onboard mapping tool, or wearable electronic device.(G)Biometric enrollment data including facial, voice, retina/iris, and palm/fingerprint templates.(H)Data stored and processed for generating a Federal, State, tribal, territorial, or other government identification card.(I)Data concerning United States Government personnel security clearance status.(J)The set of data in an application for a United States Government personnel security clearance or an application for employment in a position of public trust.(2)Genetic information, which includes the results of an individual’s genetic tests, including any related genetic sequencing data, whenever such results, in isolation or in combination with previously released or publicly available data, constitute identifiable data. Such results shall not include data derived from databases maintained by the United States Government and routinely provided to private parties for purposes of research. For purposes of this paragraph, the term genetic test has the meaning provided in section 2791(d)(17) of the Public Health Service Act (42 U.S.C. 300gg–91(d)(17))..(b)Effective dateThe amendments made by this section—(1)take effect on the date of the enactment of this Act; and(2)apply with respect to any exercise of the authority granted to the President under section 203 of the International Emergency Economic Powers Act on or after such date of enactment.117.Prohibiting the purchase of agricultural land located in the United StatesThe Secretary of Agriculture shall take such actions as may be necessary to prohibit the purchase of agricultural land located in the United States by companies owned, in full or in part, by the People’s Republic of China. Beginning on the date of the enactment of this Act, agricultural land owned by the People’s Republic of China or companies owned, in full or in part, by the People’s Republic of China shall not be eligible for participation in programs administered by the Secretary of Agriculture.IIMatters Relating to China’s Role in COVID–19201.Declassification of information related to the origin of COVID–19Not later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall—(1)declassify any and all information relating to potential links between the Wuhan Institute of Virology and the origin of the Coronavirus Disease 2019 (COVID–19), including—(A)activities performed by the Wuhan Institute of Virology with or on behalf of the People’s Liberation Army;(B)coronavirus research or other related activities performed at the Wuhan Institute of Virology prior to the outbreak of COVID–19; and(C)researchers at the Wuhan Institute of Virology who fell ill in autumn 2019, including for any such researcher—(i)the researcher’s name;(ii)the researcher’s symptoms;(iii)the date of the onset of the researcher’s symptoms;(iv)the researcher’s role at the Wuhan Institute of Virology;(v)whether the researcher was involved with or exposed to coronavirus research at the Wuhan Institute of Virology;(vi)whether the researcher visited a hospital while they were ill; and(vii)a description of any other actions taken by the researcher that may suggest they were experiencing a serious illness at the time; and(2)submit to Congress an unclassified report that contains—(A)all of the information described under paragraph (1); and(B)only such redactions as the Director determines necessary to protect sources and methods.202.Amendment to Department of State rewards programSubsection (b) of section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended—(1)in paragraph (12), by striking or after the semicolon at the end;(2)in paragraph (13), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new paragraph.(14)the identification of credible information regarding the origins of COVID–19, or any person or entity involved in the coverup of the origins of COVID–19, or the identification of any person or entity that provides nonpublic information related to gain of function research connected to Chinese laboratories, including the Wuhan Institute of Virology, with relation to coronaviruses that has been covered up by the Government of China and the Chinese Communist Party..203.Executive strategy to seek reimbursement from China of funds made available by the United States Government to address COVID–19(a)Executive strategyThe President, in consultation with the Secretary of the Treasury, and the Secretary of State, shall develop and carry out a strategy to seek reimbursement from the People’s Republic of China of funds made available by the United States Government to address COVID–19.(b)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report on the strategy required under subsection (a) and its implementation.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Appropriations, the Committee on the Budget, and the Committee on Ways and Means of the House of Representatives;(2)the Committee on Appropriations, the Committee on the Budget, and the Committee on Finance of the Senate; and(3)the Joint Economic Committee.204.Prohibition on use of funds to seek membership in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization(a)In generalNotwithstanding any other provision of law, no funds available to any Federal department or agency may be used to seek membership by the United States in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization until such time as the President certifies to Congress that the World Health Organization meets the conditions described in subsection (b).(b)Conditions describedThe conditions described in this subsection are the following:(1)The World Health Organization has adopted meaningful reforms to ensure that humanitarian assistance is not politicized and is to be provided to those with the most need.(2)The World Health Organization is not under the control or significant malign influence of the Chinese Communist Party.(3)The World Health Organization is not involved in a coverup of the Chinese Communist Party’s response to the COVID–19 pandemic.(4)The World Health Organization grants observer status to Taiwan.(5)The World Health Organization does not divert humanitarian or medical supplies to Iran, North Korea, or Syria.(6)The World Health Organization has put in place mechanisms to increase transparency and accountability in its operations and eliminate waste, fraud, and abuse.205.Establishment of a joint select committee on the events and activities surrounding China’s handling of the 2019 novel coronavirusThere is hereby established in the Senate and the House of Representatives a joint select committee to be known as the Joint Select Committee on the Events and Activities Surrounding China’s Handling of the 2019 Novel Coronavirus (hereafter referred to as the Joint Select Committee).206.Membership(a)Selection and appointment(1)In generalThe Joint Select Committee shall be composed of 20 Members of the House of Representatives and Senate, of whom—(A)10 shall be Members of the House of Representatives, of whom 5 shall be appointed by the Speaker of the House of Representatives and 5 shall be appointed by the minority leader of the House of Representatives; and(B)10 shall be Senators, of whom 5 shall be appointed by the majority leader of the Senate and 5 shall be appointed by the minority leader of the Senate.(2)Treatment of delegate and resident commissionerFor purposes of this section, a Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress.(b)Co-ChairsTwo of the members of the Joint Select Committee shall serve as co-chairs of the Joint Select Committee, and shall be appointed as follows:(1)One shall be a Member of the House of Representatives, who shall be appointed as co-chair by the Speaker of the House of Representatives in consultation with the majority leader of the Senate.(2)One shall be a Senator, who shall be appointed as co-chair by the minority leader of the Senate in consultation with the minority leader of the House of Representatives.(c)VacanciesA vacancy in the membership of the Joint Select Committee (including a vacancy resulting because a member ceases to be a Member of the House of Representatives or a Senator) shall not affect its powers, and shall be filled not later than 14 calendar days after the date on which the vacancy occurs in the same manner as the original appointment was made.(d)DeadlinesMembers of the Joint Select Committee and the co-chairs of the Joint Select Committee shall be appointed not later than 14 calendar days after the date of the adoption of this concurrent resolution.207.Investigation and report on the events surrounding China’s handling of the 2019 novel coronavirus(a)Investigation and reportThe Joint Select Committee is authorized and directed to conduct a full and complete investigation of, and to issue a final report to the House of Representatives and Senate regarding, the following:(1)The origins and causes of the 2019 novel coronavirus.(2)All policies, decisions, and activities by China regarding the origins and causes of such coronavirus.(3)All policies, decisions, and activities by China in response to the initial outbreak and spread of such coronavirus.(4)All policies, decisions, and activities by China to suppress facts and information regarding the spread, origins, causes, and transmission of such coronavirus, including efforts to silence those making early warnings, punish whistleblowers, and restrict freedom of information about such coronavirus.(5)All policies, decisions, and activities by China to spread misinformation regarding the origins and causes of such coronavirus, including accusations and misinformation that the coronavirus was brought to the city of Wuhan by the United States military.(6)All policies, decisions, and activities by China to sideline, deny, and suppress charitable service organizations, institutions of civil society, secular and faith-based non-governmental organizations, international humanitarian organizations, and foreign governments offering to provide information, expertise, resources, and assistance to China and the Chinese people to combat such coronavirus.(7)Accountability for policies, decisions and activities related to influencing the World Health Organization’s response to the outbreak of such coronavirus, including individuals and entities responsible for those policies, decisions, and activities.(8)All policies, decisions, and activities by China to manufacture, produce, procure, possess, or hoard personal protective equipment and critical pharmaceutical components to manipulate or weaponize the supply chain against the international community, including the United States.(9)Vulnerabilities in the United States domestic and global supply chain to combat a global pandemic due to reliance on Chinese manufacturing and recommendations for decreasing dependence on Chinese manufacturing by improving and securing a domestic supply chain for antibiotics, viral drugs, critical pharmaceutical components, masks, and other personal protective equipment.(10)Information related to lessons learned from China’s handling of such coronavirus.(11)Any other relevant issues relating to China’s actions that led to further spread of such coronavirus, China’s response to such coronavirus, or the investigation by the Joint Select Committee into China regarding such coronavirus.(12)Any recommendations to Congress and the executive branch regarding actions the United States government should take in response to China’s handling of such coronavirus.(b)Transfer of recordsAt the request of the co-chairs of the Joint Select Committee, any standing committee of the Senate or House of Representatives having custody of records in any form relating to the matters described in subsection (a) shall transfer such records to the Joint Select Committee.(c)Interim reportsIn addition to the final report issued under subsection (a), the Joint Select Committee may issue such interim reports as it considers necessary.(d)Classified annexThe Joint Select Committee may include a classified annex in any report issued under this section.(e)Definitions(1)ChinaIn this section, the term China means the Government of the People’s Republic of China and any of the following:(A)An official of the Chinese Communist Party.(B)An official of the Government of the People’s Republic of China.(C)An agent or instrumentality of the Government of the People’s Republic of China.(D)Any other person owned or controlled by or acting on behalf of any person described in subparagraphs (A) through (C).(2)2019 novel coronavirusIn this subsection, the term 2019 novel coronavirus means the coronavirus disease (COVID–19) and severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2).208.Powers(a)Hearings and other activitiesFor the purpose of carrying out its duties, the Joint Select Committee may hold such hearings and undertake such other activities as the Joint Select Committee determines to be necessary to carry out its duties, whether the Congress is in session, has recessed, or has adjourned.(b)Authority to use subpoenasThe Joint Select Committee may require by subpoena the attendance of such witnesses and the production of such books, papers, and documents, as it considers appropriate.(c)Access to legislative branch servicesThe Joint Select Committee shall have access to the services of the Government Accountability Office, the Congressional Budget Office, and the Congressional Research Service in the same manner and under the same terms and conditions as any standing committee of the House of Representatives or Senate.(d)Adoption of rulesNot later than 7 days after all of its members have been appointed, the Joint Select Committee shall adopt rules governing its operations, including rules governing the issuance of subpoenas and rules governing the use of official funds for travel by members and staff, and shall submit such rules to the Clerk of the House of Representatives and Secretary of the Senate for publication in the Congressional Record.209.Staff; funding(a)Staff(1)Use of existing staffTo the greatest extent practicable, the Joint Select Committee shall utilize the services of staff of employing offices of the Senate and House of Representatives.(2)Authority to appoint staff(A)In generalEach of the co-chairs of the Joint Select Committee may appoint, prescribe the duties and responsibilities of, and fix the pay of such staff as the co-chair considers appropriate to assist the Joint Select Committee in carrying out its duties, so long as the number of staff appointed by one of the co-chairs does not exceed the number of staff appointed by the other co-chair.(B)Detail of congressional employeesUpon the joint request of the co-chairs, the head of an employing office of the House of Representatives or Senate (including a joint committee of the Congress) is authorized to detail, without reimbursement, any of the staff of the office to the Joint Select Committee to assist the Joint Select Committee in carrying out its duties.(3)Experts and consultantsSection 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)) shall apply with respect to the Joint Select Committee in the same manner as such section applies with respect to a standing committee of the Senate, except that any consultant whose services are procured by the Joint Select Committee shall be selected jointly by the co-chairs of the Joint Select Committee.(b)Funding(1)VouchersPayments for expenses of the Joint Select Committee shall be made using vouchers authorized by the Joint Select Committee, signed by co-chairs of the Joint Select Committee, and approved in a manner directed by the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.(2)Source of fundsThere are authorized to be appropriated such sums as may be necessary for the operation of the Joint Select Committee, of which—(A)50 percent shall be derived from the applicable accounts of the House of Representatives; and(B)50 percent shall be derived from the contingent fund of the Senate.210.Termination(a)Termination dateThe Joint Select Committee shall terminate 30 days after filing the final report required under section 207.(b)Transfer of recordsUpon termination of the Joint Select Committee, the records of the Joint Select Committee shall be transferred to—(1)such committee or committees of the House of Representatives as may be designated by the Speaker of the House of Representatives; and(2)such committee or committees of the Senate as my be designated by the President pro tempore of the Senate.211.Statement of policyIt shall be the policy of the United States to impose sanctions against governments of foreign states, and take other measures if the governments of such foreign states engage in an act or acts of gross negligence with respect to state owned, operated, or directed chemical or biological programs.212.Amendments to the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991(a)Purposes and definitionsSection 502 of the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5601) is amended—(1)in the section heading, by adding at the end before the period the following: and definitions;(2)by striking The purposes and inserting (a) Purposes.—The purposes;(3)in paragraph (1)—(A)by striking or use and insert use; and(B)by inserting , or engage in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state after nationals; and(4)by adding at the end the following:(b)DefinitionsIn this Act:(1)Gross negligenceThe term gross negligence, with respect to an act or acts of a government of a foreign state, includes the government knew, or should have known, the act or acts would result in injury or damages to another foreign state or other such foreign states.(2)Foreign stateThe term foreign state—(A)(i)has the meaning given that term in subsection (a) of section 1603 of title 28, United States Code; and(ii)includes an agency or instrumentality of a foreign state as that term is defined in subsection (b) of such section; and(B)includes an entity that is—(i)(I)directly or indirectly owned, controlled, or beneficially owned by, or in an official or unofficial capacity acting as an agent of or on behalf of, the government of a foreign state; or(II)received significant material support from the government of a foreign state; and(ii)engaged in providing commercial services, shipping, manufacturing, producing, or exporting..(b)Determinations regarding use of chemical or biological weaponsSection 506 of the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5604) is amended—(1)in subsection (a)—(A)by redesignating paragraph (3) as paragraph (4);(B)by inserting after paragraph (2) the following:(3)Additional determination by the president(A)When determination required; nature of determinationWhenever credible information becomes available to the executive branch indicating a substantial possibility that, on or after January 1, 2020, the government of a foreign country has engaged in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state, the President shall, within 60 days after the receipt of such information by the executive branch, determine whether that government, on or after such date, has engaged in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state. Section 507 applies if the President determines that that government has so engaged in such act or acts of gross negligence.(B)Matters to be consideredIn making the determination under subparagraph (A), the President shall consider the following:(i)All physical and circumstantial evidence available bearing on the possibility that the government in question engaged in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state.(ii)Whether evidence exists that such program or programs have civilian and military purposes or applications.(iii)Whether the government in question attempted to conceal or otherwise withhold information from other governments or international organizations regarding an act or acts of gross negligence.(iv)Whether, and to what extent, the government in question is compliant with its obligations under the Biological and Toxin Weapons Convention or Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, as applicable.(v)Whether, and to what extent, the government in question is providing or otherwise voluntarily disclosing substantive information to relevant international organizations.; and(C)in paragraph (4) (as redesignated)—(i)in the first sentence, by inserting or (3) after paragraph (1);(ii)in the second sentence, by inserting under paragraph (1) after determination; and(iii)by adding at the end the following: If the determination under paragraph (3) is that a foreign government had engaged in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state, the report shall specify the sanctions to be imposed pursuant to section 507A.; and(2)in subsection (b)—(A)in paragraph (1)—(i)by striking whether a particular foreign government and inserting the following: whether—(A)a particular foreign government;(ii)by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(B)a particular foreign government, on or after January 1, 2020, has engaged in an act of acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state.; and(B)in paragraph (2)—(i)in the first sentence—(I)by striking whether the specified government and inserting the following: whether—(A)the specified government;(II)by striking the period at the end and inserting ; or; and(III)by adding at the end the following:(B)the specified government, on or after January 1, 2020, has engaged in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state.; and(ii)in the second sentence—(I)by inserting or (3)(B), as applicable after subsection (a)(2); and(II)by moving the margin of the second sentence so it has the same level of indentation as margin of the matter preceding subparagraph (A) of the first sentence.(c)Sanctions against foreign states with respect to chemical or biological programsThe Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5601 et seq.) is amended by inserting after section 507 the following:507A.Sanctions against foreign states with respect to chemical or biological programs(a)Initial sanctions(1)In generalIf the President makes a determination pursuant to section 506(a)(3) with respect to the government of a foreign state, the President shall, within 30 days of making such determination, impose the sanctions described in paragraph (2) with respect to the foreign state.(2)Sanctions describedThe sanctions described in this paragraph are the following:(A)The United States Government shall suspend all scientific cooperative programs and efforts with the government of the foreign state.(B)The President shall prohibit the export to the foreign state of any goods, services or technology under Category 1 and Category 2 of the Commerce Control List.(C)The United States Government may not procure, or enter into any contract for the procurement of, any goods or services from any person operating in the chemical or biological sectors of the foreign state.(b)Intermediate application of sanctions(1)DeterminationNot later than 120 days after making a determination pursuant to section 506(a)(3) with respect to a government of a foreign state, the President shall submit to the appropriate congressional committees a determination as to whether—(A)such government has adequately addressed an act an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state;(B)such government has developed or is developing necessary measures to prevent any future act or acts of gross negligence;(C)such government is providing or otherwise voluntarily disclosing substantive information to the United States and relevant international organizations; and(D)such government is compliant with its obligations under the Biological and Toxin Weapons Convention or the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, as applicable.(2)Effect of determinationIf the President is unable to certify that a government of a foreign state has taken the actions described in subparagraphs (A), (B), (C), and (D) of paragraph (1), the President shall impose 2 or more of the sanctions described in paragraph (3) with respect to the government of the foreign state.(3)Sanctions describedThe sanctions described in this paragraph are the following:(A)The United States Government shall terminate assistance to the government of the foreign state under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), except for urgent humanitarian assistance and food or other agricultural commodities or products.(B)No sales of any defense articles, defense services, or design and construction services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) may be made to the government of the foreign state.(C)No licenses for export of any item on the United States Munitions List that include the government of the foreign state as a party to the license may be granted.(D)No exports of any goods or technologies controlled for national security reasons under the Export Administration Regulations may be made to the government of the foreign state, except that such prohibition shall not apply to any transaction subject to the reporting requirements of title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.; relating to congressional oversight of intelligence activities).(E)The President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to the government of the foreign state under—(i)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.);(ii)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(iii)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or(iv)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.(c)Final application of sanctions(1)DeterminationNot later than 210 days after making a determination pursuant to section 506(a)(3) with respect to a government of a foreign state, the President shall submit to the appropriate congressional committees a determination as to whether the government of the foreign state has taken the actions described in subparagraphs (A), (B), (C), and (D) of subsection (b)(1).(2)Effect of determinationIf the President is unable to certify that a government of a foreign state has taken the actions described in subparagraphs (A), (B), (C), and (D) of subsection (b)(1), the President shall impose the sanctions described in paragraph (3) with respect to the government of the foreign state.(3)SanctionsThe sanctions described in this paragraph are the following:(A)The President shall, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the government of the foreign state has any interest.(B)The President shall, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between one or more financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the government of the foreign state.(d)Removal of sanctionsThe President shall remove the sanctions imposed with respect to the government of a foreign state pursuant to this section if the President determines and so certifies to the Congress, after the end of the 12-month period beginning on the date on which sanctions were initially imposed on that government of a foreign state pursuant to subsection (a), that—(1)such government has adequately addressed an act an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state;(2)such government has developed or is developing necessary measures to prevent any future act or acts of gross negligence;(3)such government is providing or otherwise voluntarily disclosing substantive information to the United States and relevant international organizations; (4)such government is compliant with its obligations under the Biological and Toxin Weapons Convention or Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, as applicable; and(5)such government is making restitution to those affected by an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of the government of a foreign state, including United States persons.(e)Waiver(1)In generalThe President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section if the President certifies to the appropriate congressional committees that such waiver is vital to the national security interests of the United States.(2)SunsetThe President may not exercise the authority described in paragraph (1) beginning on the date that is 4 years after the date of enactment of this section.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate..213.Determination regarding the People’s Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall determine whether reasonable grounds exist for concluding that the Government of the People’s Republic of China meets the criteria for engaging in an act or acts of gross negligence with respect to a chemical or biological program owned, controlled, or directed by, or subject to the jurisdiction of that government under section 506(a)(3) of the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991, as amended by section 3 of this Act.(b)Report required(1)In generalNot later than 30 days after making a determination under subsection (a), the President shall submit to the appropriate congressional committees a report that includes the reasons for the determination.(2)FormA report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.214.Regulatory authority(a)In generalThe President shall, not later than 180 days after the date of the enactment of this Act, prescribe regulations as necessary for the implementation of sections 212 and 213 of this Act and the amendments made by this Act.(b)Notification to congressNot later than 10 days before the prescription of regulations under subsection (a), the President shall notify the appropriate congressional committees regarding the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.215.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.216.Limitation on research by the National Science Foundation and National Institutes of HealthNotwithstanding any other provision of law, none of the activities authorized for the National Science Foundation and National Institutes of Health may include, conduct, or support any research—(1)using fetal tissue obtained from an induced abortion or any derivatives thereof,(2)in which a human embryo is created or destroyed, discarded, or put at risk of injury,(3)in which an embryo-like entity is created wholly or in part from human cells or components,(4)in which a human embryo is intentionally created or modified to include a heritable genetic modification, or(5)using any stem cell the derivation of which would be inconsistent with the standards established herein.217.Prohibition on certain human-animal chimerasPart I of title 18, United States Code, is amended by inserting after chapter 51 the following:52Certain Types of Human-Animal Chimeras ProhibitedSec. 1131. Definitions. 1132. Prohibition on certain human-animal chimeras. 1131.DefinitionsIn this chapter the following definitions apply:(1)Prohibited human-animal chimeraThe term prohibited human-animal chimera means—(A)a human embryo into which a nonhuman cell or cells (or the component parts thereof) have been introduced to render the embryo’s membership in the species Homo sapiens uncertain;(B)a human-animal embryo produced by fertilizing a human egg with nonhuman sperm;(C)a human-animal embryo produced by fertilizing a nonhuman egg with human sperm;(D)an embryo produced by introducing a nonhuman nucleus into a human egg;(E)an embryo produced by introducing a human nucleus into a nonhuman egg;(F)an embryo containing at least haploid sets of chromosomes from both a human and a nonhuman life form;(G)a nonhuman life form engineered such that human gametes develop within the body of a nonhuman life form;(H)a nonhuman life form engineered such that it contains a human brain or a brain derived wholly or predominantly from human neural tissues;(I)a nonhuman life form engineered such that it exhibits human facial features or other bodily morphologies to resemble human features; or(J)an embryo produced by mixing human and nonhuman cells, such that—(i)human gametes develop within the body of the resultant organism;(ii)it contains a human brain or a brain derived wholly or predominantly from human neural tissues; or(iii)it exhibits human facial features or other bodily morphologies to resemble human features.(2)Human embryoThe term human embryo means an organism of the species Homo sapiens during the earliest stages of development, from 1 cell up to 8 weeks.1132.Prohibition on certain human-animal chimeras(a)In generalIt shall be unlawful for any person to knowingly, in or otherwise affecting interstate commerce—(1)create or attempt to create a prohibited human-animal chimera;(2)transfer or attempt to transfer a human embryo into a nonhuman womb;(3)transfer or attempt to transfer a non­human embryo into a human womb; or(4)transport or receive for any purpose a prohibited human-animal chimera.(b)Penalties(1)In generalWhoever violates subsection (a) shall be fined under this title, imprisoned not more than 10 years, or both.(2)Civil penaltyWhoever violates subsection (a) and derives pecuniary gain from such violation shall be subject to a civil fine of the greater of $1,000,000 and an amount equal to the amount of the gross gain multiplied by 2.(c)Rule of constructionThis section does not prohibit research involving the use of transgenic animal models containing human genes or transplantation of human organs, tissues, or cells into recipient animals, if such activities are not prohibited under subsection (a)..218.Technical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 51 the following:52.Certain Types of Human-Animal Chimeras Prohibited1131.IIIMatters Relating to Medical and National Security Supply Chains301.Report and recommendation on barriers to domestic manufacturing of medical products(a)Report to congressNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Commissioner of Food and Drugs, shall submit to Congress a report on barriers, including regulatory inefficiencies, to domestic manufacturing of active pharmaceutical ingredients, finished drug products, and devices that are—(1)imported from outside of the United States; and(2)critical to the public health during a public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d).(b)ContentSuch report shall—(1)identify factors that limit the manufacturing of active pharmaceutical ingredients, finished drug products, and devices described in subsection (a); and(2)recommend specific strategies to overcome the challenges identified under paragraph (1).(c)ImplementationThe Secretary may, to the extent appropriate, implement the strategies recommended under subsection (b)(2).(d)DefinitionIn this section, the term active pharmaceutical ingredient has the meaning given to such term in section 744A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–41).302.Tax incentives for relocating manufacturing of pharmaceuticals and medical supplies and devices to the United States(a)Accelerated depreciation for nonresidential real propertySection 168 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(n)Accelerated Depreciation for Nonresidential Real Property Acquired in Connection With the Relocation of Manufacturing of Pharmaceuticals and Medical Supplies and Devices to the United States(1)Treatment as 20-year propertyFor purposes of this section, qualified nonresidential real property shall be treated as 20-year property.(2)Application of bonus depreciationFor application of bonus depreciation to qualified nonresidential real property, see subsection (k).(3)Qualified nonresidential real propertyFor purposes of this subsection, the term qualified nonresidential real property means nonresidential real property placed in service in the United States by a qualified manufacturer if such property is acquired by such qualified manufacturer in connection with a qualified relocation of manufacturing.(4)Qualified manufacturerFor purposes of this subsection, the term qualified manufacturer means any person engaged in the trade or business of manufacturing a qualified medical product.(5)Qualified medical productFor purposes of this subsection, the term qualified medical product means any pharmaceutical, medical device, or medical supply.(6)Qualified relocation of manufacturingFor purposes of this subsection—(A)In generalThe term qualified relocation of manufacturing means, with respect to any qualified manufacturer, the relocation of the manufacturing of a qualified medical product from a foreign country to the United States.(B)Relocation of property not requiredFor purposes of subparagraph (A), manufacturing shall not fail to be treated as relocated merely because property used in such manufacturing was not relocated.(C)Relocation of not less than equivalent productive capacity requiredFor purposes of subparagraph (A), manufacturing shall not be treated as relocated unless the property manufactured in the United States is substantially identical to the property previously manufactured in a foreign country and the increase in the units of production of such property in the United States by the qualified manufacturer is not less than the reduction in the units of production of such property in such foreign country by such qualified manufacturer.(7)Application to possessions of the united statesFor purposes of this subsection, the term United States includes any possession of the United States..(b)Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing(1)In generalPart III of subchapter B of chapter 1 of such Code is amended by inserting after section 139H the following new section:139I.Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing(a)In generalIn the case of a qualified manufacturer, gross income shall not include gain from the sale or exchange of qualified relocation disposition property.(b)Qualified relocation disposition propertyFor purposes of this section, the term qualified relocation disposition property means any property which—(1)is sold or exchanged by a qualified manufacturer in connection with a qualified relocation of manufacturing, and(2)was used by such qualified manufacturer in the trade or business of manufacturing a qualified medical product in the foreign country from which such manufacturing is being relocated.(c)Other termsTerms used in this section which are also used in subsection (n) of section 168 shall have the same meaning when used in this section as when used in such subsection..(2)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139H the following new item:Sec. 139I. Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing..(c)Effective dates(1)Accelerated depreciationThe amendment made by subsection (a) shall apply to property placed in service after the date of the enactment of this Act.(2)Exclusion of gainThe amendments made by subsection (b) shall apply to sales and exchanges after the date of the enactment of this Act.303.Principal negotiating objectives of the United States relating to trade in covered pharmaceutical productsSection 102(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)) is amended by adding at the end the following:(23)Trade in covered pharmaceutical products(A)In generalIt is the objective of the United States to negotiate a plurilateral agreement among trusted allies relating to trade in covered pharmaceutical products to which section 103(b) will apply, for which the principal negotiating objectives of the United States are the following:(i)To ensure that a party to the agreement adopts and maintains measures to eliminate the imposition or reimposition of tariffs on imports of such products, particularly in the event of a declared emergency.(ii)To ensure that a party to the agreement—(I)will reduce or eliminate regulatory and other technical barriers in the pharmaceutical sector;(II)will promote expedited approval of facilities for the production of such products being built by business enterprises that operate one or more such facilities in the territory of the party;(III)will promote the use of good regulatory practices and streamlined regulatory review and approval processes for the production of such products in the territory of the party;(IV)will eliminate duplicated actions and other barriers to reduce the time for approvals of both facilities and such products; and(V)will expand transparency and cooperation with other parties and their manufacturers, working collaboratively, to ensure regulatory processes are streamlined and harmonized among other parties to the maximum extent possible.(iii)To prohibit export restraints against parties to the agreement, particularly in the event of a declared emergency.(iv)With respect to use of subsidies—(I)to encourage the coordinated provision of those types of subsidies that are classified under World Trade Organization rules as non-prohibited, such as subsidies that are not contingent on exports or import-substitution, to incentivize manufacturing of such products, including the provision of grants, loans, tax incentives, and guaranteed price and volume contracts;(II)to explicitly permit, among parties to the agreement, the use of production subsidies to build pharmaceutical manufacturing capacity;(III)to affirm that subsidies provided by parties are not intended to be used primarily for export or to distort trade;(IV)to affirm parties’ commitments under the Antidumping Agreement and the Agreement on Subsidies and Countervailing Measures, including the recognition that dumping, by which products of one country are introduced into the commerce of another country at less than the normal value of the products, is to be condemned if it causes or threatens material injury to an established industry in the territory of a contracting party or materially retards the establishment of a domestic industry; and(V)to encourage notification and consultation among parties as they are considering pharmaceutical 14 manufacturing subsidies to increase coordination and avoid creating conditions such as oversupply or market inefficiencies among the parties.(v)With respect to government procurement—(I)to provide reciprocal access to government procurements for such products in parties to the agreement;(II)to increase coordination between participant countries and facilitate the involvement of participant countries’ companies in bids to supply such products; and(III)to ensure that any participant in the agreement that is not already so designated, becomes designated for purposes of section 301 of the Trade Agreements Act of 1979 (19 U.S.C. 2511).(vi)With respect to trade in services—(I)to obtain fair, open, and transparent access to supply chain services in the markets of parties to the agreement, such as distribution, logistics, and transportation services;(II)to ensure any restrictions or regulatory requirements maintained on such services are adopted and maintained in a transparent and efficient manner; and(III)to require parties to establish an internal process for identifying restrictions or regulatory requirements that could be waived in the event of a declared emergency.(vii)With respect to transparency and trade facilitation—(I)to obtain commitments among parties to the agreement to develop mechanisms for sharing information on pharmaceutical supply chain constraints and coordinate approaches with parties to minimize risks that could lead to supply chain failures; and(II)to the extent they have not done so yet, to obtain commitments from parties that they will fully implement the obligations under the World Trade Organization’s Agreement on Trade Facilitation prior to the date the agreement enters into force.(viii)With respect to enforcement—(I)to ensure that benefits under the agreement can only be obtained by parties that are fully meeting their obligations under the agreement;(II)to ensure that parties will not bring a dispute under another agreement for actions that are consistent with the agreement; and(III)to provide a dispute settlement mechanism comparable to the dispute settlement provisions of the Agreement between the United States of America, the United Mexican States, and Canada.(ix)To minimize the ability of parties to the agreement to undermine the effectiveness of the agreement by abusing exceptions in the agreement by including additional procedural requirements, such as notification of intent to rely on an exception at the time an inconsistent action is taken, and limiting the duration that participants may rely on an exception.(B)DefinitionsIn this paragraph:(i)Active pharmaceutical ingredientThe term active pharmaceutical ingredient—(I)means any component that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of a disease, or to affect the structure or any function of the body of a human or animal; and(II)does not include—(aa)intermediates used in the synthesis of a drug product; or(bb)components that may undergo chemical change in the manufacture of a drug product and be present in a drug product in a modified form that is intended to furnish such activity or effect.(ii)Agreement on subsidies and countervailing measuresThe term Agreement on Subsidies and Countervailing Measures means the agreement referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)).(iii)Antidumping agreementThe term Antidumping Agreement means the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994 referred to in section 101(d)(7) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(7)).(iv)Biological productThe term biological product has the meaning given to such term in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)).(v)Covered pharmaceutical productThe term covered pharmaceutical product means—(I)a drug (including a biological product); or(II)an active pharmaceutical ingredient..304.Reauthorization of trade agreements authoritySection 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202) is amended—(1)in subsection (a)—(A)by striking July 1, 2018 each place it appears and inserting July 1, 2023; and(B)by striking July 1, 2021 each place it appears and inserting July 1, 2026;(2)in subsection (b)—(A)by striking July 1, 2018 each place it appears and inserting July 1, 2023; and(B)by striking July 1, 2021 each place it appears and inserting July 1, 2026; and(3)in subsection (c)—(A)by striking July 1, 2018 each place it appears and inserting July 1, 2023;(B)by striking June 30, 2018 and inserting June 30, 2023;(C)in paragraph (1)(B), by striking July 1, 2021 and inserting July 1, 2026;(D)in paragraph (2), by striking April 1, 2018 and inserting April 1, 2023; and(E)in paragraph (3), by striking June 1, 2018 and inserting June 1, 2023.305.Securing essential medical materials(a)Statement of policySection 2(b) of the Defense Production Act of 1950 (50 U.S.C. 4502) is amended—(1)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and(2)by inserting after paragraph (2) the following:(3)authorities under this Act should be used when appropriate to ensure the availability of medical materials essential to national defense, including through measures designed to secure the drug supply chain, and taking into consideration the importance of United States competitiveness, scientific leadership and cooperation, and innovative capacity;.(b)Strengthening domestic capabilitySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended—(1)in subsection (a), by inserting (including medical materials) after materials; and(2)in subsection (b)(1), by inserting (including medical materials such as drugs, devices, and biological products to diagnose, cure, mitigate, treat, or prevent disease that are essential to national defense) after essential materials.(c)Strategy on securing supply chains for medical materialsTitle I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) is amended by adding at the end the following:109.Strategy on securing supply chains for medical materials(a)In generalNot later than 180 days after the date of the enactment of this section, the President, in consultation with the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, and the Secretary of Defense, shall transmit a strategy to the appropriate Members of Congress that includes the following:(1)A detailed plan to use the authorities under this title and title III, or any other provision of law, to ensure the supply of medical materials (including drugs, devices, and biological products (as that term is defined in section 351 of the Public Health Service Act (42 U.S.C. 262)) to diagnose, cure, mitigate, treat, or prevent disease) essential to national defense, to the extent necessary for the purposes of this Act.(2)An analysis of vulnerabilities to existing supply chains for such medical materials, and recommendations to address the vulnerabilities.(3)Measures to be undertaken by the President to diversify such supply chains, as appropriate and as required for national defense.(4)A discussion of—(A)any significant effects resulting from the plan and measures described in this subsection on the production, cost, or distribution of biological products (as that term is defined in section 351 of the Public Health Service Act (42 U.S.C. 262)) or any other devices or drugs (as defined under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.));(B)a timeline to ensure that essential components of the supply chain for medical materials are not under the exclusive control of a foreign government in a manner that the President determines could threaten the national defense of the United States; and(C)efforts to mitigate any risks resulting from the plan and measures described in this subsection to United States competitiveness, scientific leadership, and innovative capacity, including efforts to cooperate and proactively engage with United States allies.(b)Progress reportFollowing submission of the strategy under subsection (a), the President shall submit to the appropriate Members of Congress an annual progress report until September 30, 2025, evaluating the implementation of the strategy, and may include updates to the strategy as appropriate. The strategy and progress reports shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate Members of CongressThe term appropriate Members of Congress means the Speaker, majority leader, and minority leader of the House of Representatives, the majority leader and minority leader of the Senate, the Chairman and Ranking Member of the Committee on Financial Services of the House of Representatives, and the Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the Senate..306.Investment in supply chain security(a)In generalSection 303 of the Defense Production Act of 1950 (50 U.S.C. 4533) is amended by adding at the end the following:(h)Investment in supply chain security(1)In generalIn addition to other authorities in this title, the President may make available to an eligible entity described in paragraph (2) payments to increase the security of supply chains and supply chain activities, if the President certifies to Congress not less than 30 days before making such a payment that the payment is critical to meet national defense requirements of the United States.(2)Eligible entityAn eligible entity described in this paragraph is an entity that—(A)is organized under the laws of the United States or any jurisdiction within the United States; and(B)produces—(i)one or more critical components;(ii)critical technology; or(iii)one or more products or raw materials for the security of supply chains or supply chain activities.(3)DefinitionsIn this subsection, the terms supply chain and supply chain activities have the meanings given those terms by the President by regulation..(b)Regulations(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall prescribe regulations setting forth definitions for the terms supply chain and supply chain activities for the purposes of section 303(h) of the Defense Production Act of 1950 (50 U.S.C. 4533(h)), as added by subsection (a).(2)Scope of definitionsThe definitions required by paragraph (1)—(A)shall encompass—(i)the organization, people, activities, information, and resources involved in the delivery and operation of a product or service used by the Government; or(ii)critical infrastructure as defined in Presidential Policy Directive 21 (February 12, 2013; relating to critical infrastructure security and resilience); and(B)may include variations as determined necessary and appropriate by the President for purposes of national defense.307.Permit process for projects relating to extraction, recovery, or processing of critical materials(a)Definition of covered projectSection 41001(6)(A) of the FAST Act (42 U.S.C. 4370m(6)(A)) is amended—(1)in clause (i)(III), by striking ; or and inserting a semicolon;(2)in clause (ii)(II), by striking the period and inserting ; or; and(3)by adding at the end the following:(iii)is related to the extraction, recovery, or processing from coal, coal waste, coal processing waste, pre- or post-combustion coal byproducts, or acid mine drainage from coal mines of one of the following materials:(I)Critical minerals (as such term is defined in section 7002 of the Energy Act of 2020).(II)Rare earth elements.(III)Microfine carbon or carbon from coal..(b)ReportNot later than 6 months after the date of enactment of this Act, the Secretary of the Interior shall submit to the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure, Natural Resources, and Energy and Commerce of the House of Representatives a report evaluating the timeliness of implementation of reforms of the permitting process required as a result of the amendments made by this Act on the following:(1)The economic and national security of the United States.(2)Domestic production and supply of critical minerals, rare earths, and microfine carbon or carbon from coal.IVMatters Relating to Research and Development401.Permanent full expensing for qualified property(a)In generalParagraph (6) of section 168(k) of the Internal Revenue Code of 1986 is amended to read as follows:(6)Applicable percentageFor purposes of this subsection, the term applicable percentage means, in the case of property placed in service (or, in the case of a specified plant described in paragraph (5), a plant which is planted or grafted) after September 27, 2017, 100 percent..(b)Conforming amendments(1)Section 168(k) of the Internal Revenue Code of 1986 is amended—(A)in paragraph (2)—(i)in subparagraph (A)—(I)in clause (i)(V), by inserting and at the end;(II)in clause (ii), by striking clause (ii) of subparagraph (E), and and inserting clause (i) of subparagraph (E).; and(III)by striking clause (iii);(ii)in subparagraph (B)—(I)in clause (i)—(aa)by striking subclauses (II) and (III); and(bb)by redesignating subclauses (IV) through (VI) as subclauses (II) through (IV), respectively;(II)by striking clause (ii); and(III)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively;(iii)in subparagraph (C)—(I)in clause (i), by striking and subclauses (II) and (III) of subparagraph (B)(i); and(II)in clause (ii), by striking subparagraph (B)(iii) and inserting subparagraph (B)(ii); and(iv)in subparagraph (E)—(I)by striking clause (i); and(II)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and(B)in paragraph (5)(A), by striking planted before January 1, 2027, or is grafted before such date to a plant that has already been planted, and inserting planted or grafted.(2)Section 460(c)(6)(B) of such Code is amended by striking which and all that follows through the period and inserting which has a recovery period of 7 years or less..(c)Effective dateThe amendments made by this section shall take effect as if included in section 13201 of Public Law 115–97.402.Research and experimental expenditures(a)In generalSection 174 of the Internal Revenue Code of 1986 is amended to read as follows:174.Research and experimental expenditures(a)Treatment as expenses(1)In generalA taxpayer may treat research or experimental expenditures which are paid or incurred by him during the taxable year in connection with his trade or business as expenses which are not chargeable to capital account. The expenditures so treated shall be allowed as a deduction.(2)When method may be adopted(A)Without consentA taxpayer may, without the consent of the Secretary, adopt the method provided in this subsection for his first taxable year for which expenditures described in paragraph (1) are paid or incurred.(B)With consentA taxpayer may, with the consent of the Secretary, adopt at any time the method provided in this subsection.(3)ScopeThe method adopted under this subsection shall apply to all expenditures described in paragraph (1). The method adopted shall be adhered to in computing taxable income for the taxable year and for all subsequent taxable years unless, with the approval of the Secretary, a change to a different method is authorized with respect to part or all of such expenditures.(b)Amortization of certain research and experimental expenditures(1)In generalAt the election of the taxpayer, made in accordance with regulations prescribed by the Secretary, research or experimental expenditures which are—(A)paid or incurred by the taxpayer in connection with his trade or business,(B)not treated as expenses under subsection (a), and(C)chargeable to capital account but not chargeable to property of a character which is subject to the allowance under section 167 (relating to allowance for depreciation, etc.) or section 611 (relating to allowance for depletion),may be treated as deferred expenses. In computing taxable income, such deferred expenses shall be allowed as a deduction ratably over such period of not less than 60 months as may be selected by the taxpayer (beginning with the month in which the taxpayer first realizes benefits from such expenditures). Such deferred expenses are expenditures properly chargeable to capital account for purposes of section 1016(a)(1) (relating to adjustments to basis of property). (2)Time for and scope of electionThe election provided by paragraph (1) may be made for any taxable year, but only if made not later than the time prescribed by law for filing the return for such taxable year (including extensions thereof). The method so elected, and the period selected by the taxpayer, shall be adhered to in computing taxable income for the taxable year for which the election is made and for all subsequent taxable years unless, with the approval of the Secretary, a change to a different method (or to a different period) is authorized with respect to part or all of such expenditures. The election shall not apply to any expenditure paid or incurred during any taxable year before the taxable year for which the taxpayer makes the election.(c)Land and other propertyThis section shall not apply to any expenditure for the acquisition or improvement of land, or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject to the allowance under section 167 (relating to allowance for depreciation, etc.) or section 611 (relating to allowance for depletion); but for purposes of this section allowances under section 167, and allowances under section 611, shall be considered as expenditures.(d)Exploration expendituresThis section shall not apply to any expenditure paid or incurred for the purpose of ascertaining the existence, location, extent, or quality of any deposit of ore or other mineral (including oil and gas).(e)Only reasonable research expenditures eligibleThis section shall apply to a research or experimental expenditure only to the extent that the amount thereof is reasonable under the circumstances..(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 174 and inserting the following new item:Sec. 174. Research and experimental expenditures..(c)Conforming amendments(1)Section 41(d)(1)(A) of such Code is amended by striking specified research or experimental expenditures under section 174 and inserting expenses under section 174.(2)Section 280C(c) of such Code is amended to read as follows:(c)Credit for increasing research activities(1)In generalNo deduction shall be allowed for that portion of the qualified research expenses (as defined in section 41(b)) or basic research expenses (as defined in section 41(e)(2)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 41(a).(2)Similar rule where taxpayer capitalizes rather than deducts expensesIf—(A)the amount of the credit determined for the taxable year under section 41(a)(1), exceeds(B)the amount allowable as a deduction for such taxable year for qualified research expenses or basic research expenses (determined without regard to paragraph (1)),the amount chargeable to capital account for the taxable year for such expenses shall be reduced by the amount of such excess. (3)Election of reduced credit(A)In generalIn the case of any taxable year for which an election is made under this paragraph—(i)paragraphs (1) and (2) shall not apply, and(ii)the amount of the credit under section 41(a) shall be the amount determined under subparagraph (B).(B)Amount of reduced creditThe amount of credit determined under this subparagraph for any taxable year shall be the amount equal to the excess of—(i)the amount of credit determined under section 41(a) without regard to this paragraph, over(ii)the product of—(I)the amount described in clause (i), and(II)the rate of tax under section 11(b).(C)ElectionAn election under this paragraph for any taxable year shall be made not later than the time for filing the return of tax for such year (including extensions), shall be made on such return, and shall be made in such manner as the Secretary may prescribe. Such an election, once made, shall be irrevocable.(4)Controlled groupsParagraph (3) of subsection (b) shall apply for purposes of this subsection..(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2021.403.Repeal and codification of certain Executive orders(a)RepealThe Executive order relating to the revocation of certain Executive orders concerning Federal regulation, signed on January 20, 2021, is hereby rescinded.(b)Codification of Executive ordersThe following Executive orders shall have the force and effect of law:(1)Executive Order 13771 (82 Fed. Reg. 12866; relating to reducing regulation and controlling regulatory costs).(2)Executive Order 13777 (82 Fed. Reg. 12285; relating to enforcing the regulatory reform agenda).(3)Executive Order 13891 (84 Fed. Reg. 55235; relating to improving agency guidance documents).(4)Executive Order 13892 (84 Fed. Reg. 55239; relating to transparency in administrative enforcement and adjudication).(5)Executive Order 13893 (84 Fed. Reg. 55487; relating to accountability for administrative actions).404.Educational assistance exclusion from gross income increased(a)Section 127(b)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(2)Maximum exclusion(A)In generalIf but for this paragraph, this section would exclude from gross income more than the maximum amount of educational assistance furnished to an individual during a calendar year, this section shall apply only to the maximum amount of such assistance so furnished.(B)Maximum amountFor purposes of subparagraph (B), the term maximum amount means, for any calendar year, an amount equal to the applicable dollar amount for elective deferrals described in section 402(g)(1)(B) (as such amount is adjusted for inflation for such calendar year)..(b)Effective dateThe amendment made by this section shall apply to educational assistance furnished in taxable years beginning after December 31, 2020.405.Research and experimental expenditures(a)In generalSection 174 of the Internal Revenue Code of 1986 is amended to read as follows:174.Research and experimental expenditures(a)Treatment as expenses(1)In generalA taxpayer may treat research or experimental expenditures which are paid or incurred by him during the taxable year in connection with his trade or business as expenses which are not chargeable to capital account. The expenditures so treated shall be allowed as a deduction.(2)When method may be adopted(A)Without consentA taxpayer may, without the consent of the Secretary, adopt the method provided in this subsection for his first taxable year for which expenditures described in paragraph (1) are paid or incurred.(B)With consentA taxpayer may, with the consent of the Secretary, adopt at any time the method provided in this subsection.(3)ScopeThe method adopted under this subsection shall apply to all expenditures described in paragraph (1). The method adopted shall be adhered to in computing taxable income for the taxable year and for all subsequent taxable years unless, with the approval of the Secretary, a change to a different method is authorized with respect to part or all of such expenditures.(b)Amortization of certain research and experimental expenditures(1)In generalAt the election of the taxpayer, made in accordance with regulations prescribed by the Secretary, research or experimental expenditures which are—(A)paid or incurred by the taxpayer in connection with his trade or business,(B)not treated as expenses under subsection (a), and(C)chargeable to capital account but not chargeable to property of a character which is subject to the allowance under section 167 (relating to allowance for depreciation, etc.) or section 611 (relating to allowance for depletion),may be treated as deferred expenses. In computing taxable income, such deferred expenses shall be allowed as a deduction ratably over such period of not less than 60 months as may be selected by the taxpayer (beginning with the month in which the taxpayer first realizes benefits from such expenditures). Such deferred expenses are expenditures properly chargeable to capital account for purposes of section 1016(a)(1) (relating to adjustments to basis of property). (2)Time for and scope of electionThe election provided by paragraph (1) may be made for any taxable year, but only if made not later than the time prescribed by law for filing the return for such taxable year (including extensions thereof). The method so elected, and the period selected by the taxpayer, shall be adhered to in computing taxable income for the taxable year for which the election is made and for all subsequent taxable years unless, with the approval of the Secretary, a change to a different method (or to a different period) is authorized with respect to part or all of such expenditures. The election shall not apply to any expenditure paid or incurred during any taxable year before the taxable year for which the taxpayer makes the election.(c)Land and other propertyThis section shall not apply to any expenditure for the acquisition or improvement of land, or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject to the allowance under section 167 (relating to allowance for depreciation, etc.) or section 611 (relating to allowance for depletion); but for purposes of this section allowances under section 167, and allowances under section 611, shall be considered as expenditures.(d)Exploration expendituresThis section shall not apply to any expenditure paid or incurred for the purpose of ascertaining the existence, location, extent, or quality of any deposit of ore or other mineral (including oil and gas).(e)Only reasonable research expenditures eligibleThis section shall apply to a research or experimental expenditure only to the extent that the amount thereof is reasonable under the circumstances..(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 174 and inserting the following new item:Sec. 174. Research and experimental expenditures..(c)Conforming amendments(1)Section 41(d)(1)(A) of such Code is amended by striking specified research or experimental expenditures under section 174 and inserting expenses under section 174.(2)Section 280C(c) of such Code is amended to read as follows:(c)Credit for increasing research activities(1)In generalNo deduction shall be allowed for that portion of the qualified research expenses (as defined in section 41(b)) or basic research expenses (as defined in section 41(e)(2)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 41(a).(2)Similar rule where taxpayer capitalizes rather than deducts expensesIf—(A)the amount of the credit determined for the taxable year under section 41(a)(1), exceeds(B)the amount allowable as a deduction for such taxable year for qualified research expenses or basic research expenses (determined without regard to paragraph (1)),the amount chargeable to capital account for the taxable year for such expenses shall be reduced by the amount of such excess. (3)Election of reduced credit(A)In generalIn the case of any taxable year for which an election is made under this paragraph—(i)paragraphs (1) and (2) shall not apply, and(ii)the amount of the credit under section 41(a) shall be the amount determined under subparagraph (B).(B)Amount of reduced creditThe amount of credit determined under this subparagraph for any taxable year shall be the amount equal to the excess of—(i)the amount of credit determined under section 41(a) without regard to this paragraph, over(ii)the product of—(I)the amount described in clause (i), and(II)the rate of tax under section 11(b).(C)ElectionAn election under this paragraph for any taxable year shall be made not later than the time for filing the return of tax for such year (including extensions), shall be made on such return, and shall be made in such manner as the Secretary may prescribe. Such an election, once made, shall be irrevocable.(4)Controlled groupsParagraph (3) of subsection (b) shall apply for purposes of this subsection..(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2021.VMatters Related to EducationARestrictions relating to foreign funding of educational institutions501.Restrictions on institutions partnering with the People’s Republic of China(a)Funding restrictedAn institution of higher education or other post-secondary educational institution shall not be eligible to receive Federal funds (except funds under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or other Department of Education funds that are provided directly to students) if such institution:(1)has a contractual partnership in effect with an entity that is owned or controlled, directly or indirectly, by the Government of the People’s Republic of China;(2)has a contractual partnership in effect with an entity that is organized under the laws of the People’s Republic of China; or(3)employs a CCP-funded instructor.(b)Restoring eligibilityAn institution ineligible to receive Federal funds under subsection (a) may reestablish eligibility by—(1)in the case of a contractual partnership with an entity described in subsection (a)(1) or (a)(2):(A)disclosing to the Secretary of Education all contractual partnerships with the applicable entity from the previous 10 years; and(B)providing to the Secretary of Education sufficient evidence that such partnerships have been terminated; or(2)in the case of the employment of a CCP-funded instructor as described in subsection (a)(3), by demonstrating, to the satisfaction of the Secretary of Education, that the institution no longer employs a CCP-funded instructor.(c)CCP-Funded instructor definedIn this section, the term CCP-funded instructor means a professor, teacher, or any other individual who—(1)provides instruction directly to the students of an institution of higher education; and(2)received funds, directly or indirectly, from the Chinese Communist Party while employed by such institution.(d)Effective dateThe restrictions under this section shall take effect 180 days after the date of the enactment of this Act.502.Limiting exemption from foreign agent registration requirement for persons engaging in activities in furtherance of certain pursuits to activities not promoting political agenda of foreign governments(a)Limitation on exemptionSection 3(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613(e)) is amended by striking the semicolon at the end and inserting the following: , but only if the activities do not promote the political agenda of a government of a foreign country;.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to activities carried out on or after the date of the enactment of this Act.503.Reporting exchange visitor change in field of studyWith respect to a principal nonimmigrant exchange visitor admitted into the United States in the J–1 classification under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) in order to study, the Secretary of State shall take such action as may be necessary to ensure that the applicable program sponsor is required to use the Student and Exchange Visitor Information System to report any change to the nonimmigrant’s primary field of study. In carrying out this section, the Secretary of State shall take into account the record keeping and reporting requirements of the Secretary of Homeland Security with regard to nonimmigrants admitted into the United States in the F–1 and M–1 classifications under subparagraphs (F) and (M) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)).504.Reporting certain research program participation(a)In generalWith respect to a principal nonimmigrant admitted into the United States in the J–1 classification under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)), in the F–1 classification under section 101(a)(15)(F) of such Act, or in the M–1 classification under section 101(a)(15)(M) of such Act, the Secretary of State and the Secretary of Homeland Security shall take such action as may be necessary to ensure that the applicable program sponsor or academic or nonacademic institution is required to use the Student and Exchange Visitor Information System to report when the nonimmigrant is participating in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by the Federal Government, as well as program identification information.(b)Notifications(1)SecretaryIn the case of a nonimmigrant described in subsection (a), the Secretary of Homeland Security shall notify the appropriate program manager at an Executive agency (as defined in section 105 of title 5, United States Code) if and when the Secretary obtains information that the nonimmigrant is participating in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by such agency prior to the commencement of that nonimmigrant’s participation and not later than 21 days after authorizing such participation.(2)Sponsor or institutionIn the case of a nonimmigrant described in subsection (a), the applicable program sponsor or academic or nonacademic institution shall notify the appropriate program manager at an Executive agency (as defined in section 105 of title 5, United States Code) if and when the sponsor or institution obtains information that the nonimmigrant is participating in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by such agency prior to the commencement of that nonimmigrant’s participation and not later than 21 days after authorizing such participation.505.Review and revocation of certain nonimmigrant visas(a)In generalThe Secretary of Homeland Security shall have the authority to review and revoke a nonimmigrant visa granted under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) if, in consultation with the Attorney General, the Secretary finds that—(1)the visa holder has misrepresented his or her intention to pursue a certain program or field of study;(2)following a change to the nonimmigrant’s primary field of study as described under section 504, that the new primary field of study would have triggered a higher level of scrutiny during the visa application process, and that the visa holder poses a risk to the homeland security of the United States, the national security of the United States, or research integrity at their applicable program sponsor or institution; (3)the visa holder’s enrollment in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by the Federal Government poses a risk to the homeland security of the United States, the national security of the United States, or research integrity at their applicable program sponsor or institution; or(4)the visa was granted to an alien who is a citizen of the People’s Republic of China if the Secretary of State determines that the alien seeks to enter the United States to participate in graduate-level or post-graduate-level coursework or academic research in a field of science, technology, engineering, or mathematics at an institution of higher education.(b)NoticeThirty days before the commencement of a review under subsection (a), the Secretary of Homeland Security shall provide the applicable program sponsor or institution with a notice containing the specific basis of the forthcoming review. During this 30-day period, the program sponsor or institution may take corrective action to alleviate any concerns raised by the Secretary. At the conclusion of the 30-day period, the Secretary shall determine whether the program sponsor or institution has satisfactorily addressed the concerns or a review remains necessary.(c)Administrative and judicial review(1)In generalThere shall be no administrative or judicial review of a determination to revoke a visa under this section except in accordance with this subsection.(2)Administrative review(A)Single level of administrative appellate reviewThe Secretary of Homeland Security shall establish an appellate authority to provide for a single level of administrative appellate review of such a determination.(B)Standard for reviewSuch administrative appellate review shall be based solely upon the administrative record established at the time of the determination and upon such additional or newly discovered evidence as may not have been available at the time of the determination.(3)Judicial review(A)Limitation to review of removalThere shall be judicial review of a determination to revoke a visa under this section only in the judicial review of an order of removal under section 242 of the Immigration and Nationality Act (8 U.S.C. 1252).(B)Standard for judicial reviewSuch judicial review shall be based solely upon the administrative record established at the time of the review by the appellate authority and the findings of fact and determinations contained in such record shall be conclusive unless the applicant can establish abuse of discretion or that the findings are directly contrary to clear and convincing facts contained in the record considered as a whole.506.Annual report(a)In generalThe Secretary of Homeland Security shall require the Academic Institutions Subcommittee of the Homeland Security Advisory Council of the Department of Homeland Security to provide an annual report to the Committee on the Judiciary, the Committee on Homeland Security, and the Committee on Foreign Affairs of the House of Representatives, and the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Committee on Foreign Relations of the Senate, on—(1)the implementation and execution of any visa reviews and revocations undertaken under section 506;(2)the number of alien students enrolled at academic or nonacademic institutions in the United States, disaggregated by—(A)program of study;(B)previous and current nationality; and(C)participation in a research program (which may or may not be classified) funded in whole or in part through a grant, contract, or other similar form of support provided by the Federal Government, differentiated by agency, sub-agency, and program; and(3)the number of alien students who have changed their field of study, including their original and subsequent field of study, disaggregated by the information described in subparagraphs (A), (B), and (C) of paragraph (2).(b)AppendixEach report under subsection (a) shall include an appendix containing any feedback provided on a voluntary basis by any program sponsor or institution affected by a visa review or revocation undertaken under section 506.BProtecting Our Universities Act511.Sensitive research project list(a)Sensitive research project listThe Office of the Director of National Intelligence shall, in consultation with the National Security Advisor shall actively maintain a list of sensitive research projects. Such list shall—(1)be referred to as the Sensitive Research Projects List; and(2)for each project included on the list, indicate—(A)the qualified funding agency that is funding the project;(B)whether the project is open to student participation; and(C)whether the project is related to—(i)an item listed on the Commerce Control List (CCL) maintained by the Department of Commerce;(ii)an item listed on the United States Munitions List maintained by the Department of State; or(iii)technology designated by the Secretary of Defense as having a technology readiness level of 1, 2, or 3.(b)Report to CongressNot later than one year after the date of enactment of this Act, and every six months thereafter, the interagency working group described in section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (42 U.S.C. 6601 note) shall provide a report to the Committee on Education and Labor, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives, and to the Committee on Health, Education, Labor, and Pensions, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate, regarding the threat of espionage at institutions of higher education. In each such briefing, the interagency working group shall identify actions that may be taken to reduce espionage carried out through student participation in sensitive research projects. The interagency working group shall also include in this report an assessment of whether the current licensing regulations relating to the International Traffic in Arms Regulations and the Export Administration Regulations are sufficient to protect the security of the projects listed on the Sensitive Research Project List.512.Foreign student participation in sensitive research projects(a)Approval of foreign student participation requiredBeginning on the date that is one year after the date of enactment of this Act, for each project on the Sensitive Research Project List that is open to student participation, the head of such project at the institution of higher education at which the project is being carried out shall ensure that each student participating in such project shall be required to provide proof of citizenship before the student is permitted to participate in such project. A student who is a citizen of a country identified in subsection (b) shall be permitted to participate in such a project only if—(1)the student applies for, and receives approval from, the Director of National Intelligence to participate in such project, based on a background check and any other information the Director determines to be appropriate; and(2)in the case of such a project that is related to an item or technology described in subparagraph (C) of section 3(c)(2), the student applies for, and receives approval from, the head of the qualified funding agency, to participate in such project.(b)List of citizenship requiring approvalApproval under subsection (a) shall be required for any student who is a citizen of a country that is one of the following:(1)The People’s Republic of China.(2)The Democratic People’s Republic of Korea.(3)The Russian Federation.(4)The Islamic Republic of Iran.(5)Any country identified by the head of the qualified funding agency as requiring approval for the purposes of this section.513.Foreign entities(a)List of foreign entities that pose an intelligence threatNot later than one year after the date of the enactment of this Act, the Director of National Intelligence shall identify foreign entities, including governments, corporations, non-profit and for-profit organizations, and any subsidiary or affiliate of such an entity, that the Director determines pose a threat of espionage with respect to sensitive research projects, and shall develop and maintain a list of such entities. The Director may add or remove entities from such list at any time. The initial list developed by the Director shall include the following entities (including any subsidiary or affiliate):(1)Huawei Technologies Company.(2)ZTE Corporation.(3)Hytera Communications Corporation.(4)Hangzhou Hikvision Digital Technology Company.(5)Dahua Technology Company.(6)Kaspersky Lab.(7)Any entity that is owned or controlled by, or otherwise has demonstrated financial ties to, the government of a country identified under section 4(b).(b)Notice to institutions of higher educationThe Director of National Intelligence shall make the initial list required under subsection (a), and any changes to such list, available to the Secretary of Education, the interagency working group, and the head of each qualified funding agency as soon as practicable. The Secretary of Education shall provide such initial list and subsequent amendments to each institution of higher education at which a project on the Sensitive Research Project List is being carried out.(c)Prohibition on use of certain technologiesBeginning on the date that is one year after the date of the enactment of this Act, the head of each sensitive research project shall, as a condition of receipt of funds from a qualified funding agency, provide an assurance to such qualified funding agency that, beginning on the date that is two years after the date of the enactment of this Act, any technology developed by an entity included on the list maintained under subsection (a) shall not be utilized in carrying out the sensitive research project.514.EnforcementThe head of each qualified funding agency shall take such steps as may be necessary to enforce the provisions of sections 510 and 511 of this Act. Upon determination that the head of a sensitive research project has failed to meet the requirements of either section 510 or section 511, the head of a qualified funding agency may determine the appropriate enforcement action, including—(1)imposing a probationary period, not to exceed 6 months, on the head of such project, or on the project;(2)reducing or otherwise limiting the funding for such project until the violation has been remedied;(3)permanently cancelling the funding for such project; or(4)any other action the head of the qualified funding agency determines to be appropriate.515.DefinitionsIn this subtitle:(1)Citizen of a countryThe term citizen of a country, with respect to a student, includes all countries in which the student has held or holds citizenship or holds permanent residency.(2)Institution of higher educationThe term institution of higher education means an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002) that receives Federal funds in any amount and for any purpose.(3)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(4)Qualified funding agencyThe term qualified funding agency, with respect to a sensitive research project, means—(A)the Department of Defense, if the sensitive research project is funded in whole or in part by the Department of Defense;(B)the Department of Energy, if the sensitive research project is funded in whole or in part by the Department of Energy; or(C)an element of the intelligence community, if the sensitive research project is funded in whole or in part by the element of the intelligence community.(5)Sensitive research projectThe term sensitive research project means a research project at an institution of higher education that is funded by a qualified funding agency, except that such term shall not include any research project that is classified or that requires the participants in such project to obtain a security clearance.(6)Student participationThe term student participation shall not include student activity in—(A)a research project that is required for completion of a course in which the student is enrolled at an institution of higher education; or(B)a research project for which the student is conducting unpaid research.COther matters521.Report on China benefitting from United States taxpayer-funded research(a)In generalNot later than one year after the date of enactment of the Act, the Attorney General, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Secretary of State, and the Director of National Intelligence, shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on the extent to which China has benefitted from United States taxpayer-funded research.(b)ElementsThe report under subsection (a) shall include the following:(1)The extent to which United States taxpayer-funded research has benefitted China, including a list of United States Government-funded entities, such as research institutions, laboratories, and institutions of higher education, which have hired Chinese nationals or allowed Chinese nationals to conduct research, including an estimate in the number of nationals hired or involved in research projects.(2)A list of United States Government programs, grants, and other forms of research funding in the fields of science, technology, engineering, and math (STEM) fields that have directly or indirectly cooperated or affiliated with research institutions in China or Chinese Communist Party entities.(3)The extent to which China’s funding of United States taxpayer-funded research institutions has benefitted China.(4)How the Government of China and the Chinese Communist Party have used United States taxpayer-funded research, including as part of China’s efforts to support civil-military fusion and human rights abuses.(c)DefinitionIn this section, the term United States taypayer-funded research means research—(1)funded by a grant from the Federal Government or a State government; or(2)conducted at an institution that receives funding from the Federal Government or a State government.522.Conditions on Federal research grantsAs a condition of receiving a Federal research and development grant in a field of science, technology, engineering, or mathematics, a grant recipient shall certify that the recipient—(1)is not—(A)a citizen of the People’s Republic of China; or(B)a participant in a foreign talent recruitment program of the People’s Republic of China listed by the Secretary of State in accordance with section 521; and(2)will not knowingly employ to carry out activities funded by the Federal research and development grant—(A)a citizen of the People’s Republic of China; or(B)a participant in a foreign talent recruitment program of the People’s Republic of China listed by the Secretary of State in accordance with section 521.523.Protecting institutions, laboratories, and research institutes(a)In generalNotwithstanding any other provision of law, the head of each Federal agency shall ensure that any institution of higher education, laboratory, or research institute receiving Federal assistance agrees, as a condition of such assistance, to not knowingly employ any individual who is a participant in a foreign talent recruitment program of the People’s Republic of China.(b)Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)The institution will not knowingly employ any individual who is a participant in a foreign talent recruitment program of the People’s Republic of China listed by the Secretary of State in accordance with section 7 of the SECURE CAMPUS Act of 2021..524.Registration of participants in foreign talent recruitment programs of the People’s Republic of China as agents of the Government of the People’s Republic of ChinaNotwithstanding section 3 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613), any individual in the United States who is associated with a foreign talent recruitment program of the People’s Republic of China, either as a recruiter or as a recruit—(1)shall be deemed to be an agent of a foreign principal (as defined in section 1(c) of such Act (22 U.S.C. 611(c)); and(2)shall comply with the registration requirements set forth in section 2 of such Act (22 U.S.C. 612) not later than 30 days after the later of—(A)the date of the enactment of this Act; or(B)the date on which the individual entered the United States.525.Economic espionageSection 1839(1) of title 18, United States Code, is amended—(1)by inserting education, research, after commercial,; and(2)by inserting or otherwise incorporated or substantially located in or composed of citizens of countries subject to compulsory political or governmental representation within corporate leadership after foreign government.526.Department of state list of foreign talent recruitment programs of the People’s Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Attorney General, the Secretary of Defense, and the Director of National Intelligence, shall compile and publish in the Federal Register a list of foreign talent recruitment programs of the People’s Republic of China.(b)Annual review and revisionNot less frequently than annually, the Secretary of State shall—(1)review and revise the list compiled under subsection (a); and(2)publish the revised list in the Federal Register.527.DefinitionsFor purposes of sections 521 through 526:(1)Foreign talent recruitment program of the People’s Republic of ChinaThe term foreign talent recruitment program of the People’s Republic of China means any effort organized, managed, funded, or otherwise controlled by the Government of the People’s Republic of China or the Chinese Communist Party to employ, contract, or otherwise compensate 1 or more individuals to conduct research, development, testing, or any other science or technology activity for the direct or indirect benefit of the People’s Republic of China.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).528.Disclosure on certain visa applications(a)Disclosure requirement for f and m visasNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall update Form I–20, or a successor form with respect to eligibility for nonimmigrant student status, to require an alien submitting such form to report—(1)whether the alien has received or plans to receive certain funds;(2)the amount of any certain funds received by the alien; and(3)a description of the entity providing any certain funds to the alien.(b)Disclosure requirement for J visasNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall update Form DS–2019, or a successor form with respect to eligibility for a exchange visitor status, to require an alien submitting such form to report—(1)whether the alien has received or plans to receive certain funds;(2)the amount of any certain funds received by the alien; and(3)a description of the entity providing any certain funds to the alien.(c)Updated disclosure requirement(1)In generalAn alien who receives certain funds after receiving a visa under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) shall report to the Secretary of Homeland Security and the Secretary of State the receipt of such funds not more than 90 days after the date on which such funds are received.(2)Provisional revocation based on failure to comply with disclosure requirementAn alien who receives certain funds and does not report such receipt pursuant to paragraph (1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation was issued.(d)Disclosure for alien spouse and minor childrenThe disclosure requirements under subsections (a) through (c) shall apply to an alien spouse or any minor children applying for or receiving a visa under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).(e)ApplicabilityNot later than 180 days after the date of the enactment of this Act, an alien, alien spouse, or any minor children who have a valid visa under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) on the date of the enactment of this Act, shall report to the Secretary of Homeland Security—(1)whether such alien has received or plans to receive certain funds;(2)the amount of any certain funds received by the alien; and(3)a description of the entity providing any certain funds to the alien.(f)Certain funds definedIn this section, the term certain funds includes any amount of money provided to an alien from—(1)the Government of the People’s Republic of China;(2)the Chinese Communist Party; or(3)any entity owned or controlled by the Government of the People’s Republic of China or the Chinese Communist Party.529.Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education(a)Amendments to Defense Production Act of 1950(1)Definition of covered transactionSubsection (a)(4) of section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended—(A)in subparagraph (A)—(i)in clause (i), by striking ; and and inserting a semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) proposed or pending after the date of the enactment of the China Strategic Competition Act of 2021.;(B)in subparagraph (B), by adding at the end the following:(vi)Any gift to an institution of higher education from a foreign person, or the entry into a contract by such an institution with a foreign person, if—(I)(aa)the value of the gift or contract equals or exceeds $1,000,000; or(bb)the institution receives, directly or indirectly, more than one gift from or enters into more than one contract, directly or indirectly, with the same foreign person for the same purpose the aggregate value of which, during the period of 2 consecutive calendar years, equals or exceeds $1,000,000; and(II)the gift or contract—(aa)relates to research, development, or production of critical technologies and provides the foreign person potential access to any material nonpublic technical information (as defined in subparagraph (D)(ii)) in the possession of the institution; or(bb)is a restricted or conditional gift or contract (as defined in section 117(h) of the Higher Education Act of (20 U.S.C. 1011f(h))) that establishes control.; and(C)by adding at the end the following:(G)Foreign gifts to and contracts with institutions of higher educationFor purposes of subparagraph (B)(vi):(i)ContractThe term contract means any agreement for the acquisition by purchase, lease, or barter of property or services by a foreign person, for the direct benefit or use of either of the parties.(ii)GiftThe term gift means any gift of money or property.(iii)Institution of higher educationThe term institution of higher education means any institution, public or private, or, if a multicampus institution, any single campus of such institution, in any State—(I)that is legally authorized within such State to provide a program of education beyond secondary school;(II)that provides a program for which the institution awards a bachelor’s degree (or provides not less than a 2-year program which is acceptable for full credit toward such a degree) or a more advanced degree;(III)that is accredited by a nationally recognized accrediting agency or association; and(IV)to which the Federal Government extends Federal financial assistance (directly or indirectly through another entity or person), or that receives support from the extension of Federal financial assistance to any of the institution’s subunits..(2)Mandatory declarationsSubsection (b)(1)(C)(v)(IV)(aa) of such section is amended by adding at the end the following: Such regulations shall require a declaration under this subclause with respect to a covered transaction described in subsection (a)(4)(B)(vi)(II)(aa)..(3)Factors to be consideredSubsection (f) of such section is amended—(A)in paragraph (10), by striking ; and and inserting a semicolon;(B)by redesignating paragraph (11) as paragraph (12); and(C)by inserting after paragraph (10) the following:(11)as appropriate, and particularly with respect to covered transactions described in subsection (a)(4)(B)(vi), the importance of academic freedom at institutions of higher education in the United States; and.(4)Membership of cfiusSubsection (k) of such section is amended—(A)in paragraph (2)—(i)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (I), (J), and (K), respectively; and(ii)by inserting after subparagraph (G) the following:(H)In the case of a covered transaction involving an institution of higher education (as defined in subsection (a)(4)(G)), the Secretary of Education.; and(B)by adding at the end the following:(8)Inclusion of other agencies on committeeIn considering including on the Committee under paragraph (2)(K) the heads of other executive departments, agencies, or offices, the President shall give due consideration to the heads of relevant research and science agencies, departments, and offices, including the Secretary of Health and Human Services, the Director of the National Institutes of Health, and the Director of the National Science Foundation..(5)Contents of annual report relating to critical technologiesSubsection (m)(3) of such section is amended—(A)in subparagraph (B), by striking ; and and inserting a semicolon;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)an evaluation of whether there are foreign malign influence or espionage activities directed or directly assisted by foreign governments against institutions of higher education (as defined in subsection (a)(4)(G)) aimed at obtaining research and development methods or secrets related to critical technologies; and(E)an evaluation of, and recommendation for any changes to, reviews conducted under this section that relate to institutions of higher education, based on an analysis of disclosure reports submitted to the chairperson under section 117(a) of the Higher Education Act of 1965 (20 U.S.C. 1011f(a))..(b)Effective date; applicabilityThe amendments made by subsection (a) shall—(1)take effect on the date of the enactment of this Act, subject to the requirements of subsections (d) and (e); and(2)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after the date that is 30 days after the publication in the Federal Register of the notice required under subsection (e)(2).(c)Regulations(1)In generalThe Committee on Foreign Investment in the United States (in this section referred to as the Committee), which shall include the Secretary of Education for purposes of this subsection, shall prescribe regulations as necessary and appropriate to implement the amendments made by subsection (a).(2)ElementsThe regulations prescribed under paragraph (1) shall include—(A)regulations accounting for the burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a), including structuring penalties and filing fees to reduce such burdens, shortening timelines for reviews and investigations, allowing for simplified and streamlined declaration and notice requirements, and implementing any procedures necessary to protect academic freedom; and(B)guidance with respect to—(i)which gifts and contracts described in described in clause (vi)(II)(aa) of subsection (a)(4)(B) of section 721 of the Defense Production Act of 1950, as added by subsection (a)(1), would be subject to filing mandatory declarations under subsection (b)(1)(C)(v)(IV) of that section; and(ii)the meaning of control, as defined in subsection (a) of that section, as that term applies to covered transactions described in clause (vi) of paragraph (4)(B) of that section, as added by subsection (a)(1).(3)Issuance of final ruleThe Committee shall issue a final rule to carry out the amendments made by subsection (a) after assessing the findings of the pilot program required by subsection (e).(d)Pilot program(1)In generalBeginning on the date that is 30 days after the publication in the Federal Register of the matter required by paragraph (2) and ending on the date that is 570 days thereafter, the Committee shall conduct a pilot program to assess methods for implementing the review of covered transactions described in clause (vi) of section 721(a)(4)(B) of the Defense Production Act of 1950, as added by subsection (a)(1).(2)Proposed determinationNot later than 270 days after the date of the enactment of this Act, the Committee shall, in consultation with the Secretary of Education, publish in the Federal Register—(A)a proposed determination of the scope of and procedures for the pilot program required by paragraph (1);(B)an assessment of the burden on institutions of higher education likely to result from compliance with the pilot program;(C)recommendations for addressing any such burdens, including shortening timelines for reviews and investigations, structuring penalties and filing fees, and simplifying and streamlining declaration and notice requirements to reduce such burdens; and(D)any procedures necessary to ensure that the pilot program does not infringe upon academic freedom.(3)Report on findingsUpon conclusion of the pilot program required by paragraph (1), the Committee shall submit to Congress a report on the findings of that pilot program that includes—(A)a summary of the reviews conducted by the Committee under the pilot program and the outcome of such reviews;(B)an assessment of any additional resources required by the Committee to carry out this section or the amendments made by subsection (a);(C)findings regarding the additional burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a) and any additional recommended steps to reduce those burdens; and(D)any recommendations for Congress to consider regarding the scope or procedures described in this section or the amendments made by subsection (a).530.Disclosures of foreign gifts and contracts at institutions of higher education(a)Disclosures of foreign giftsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended to read as follows: 117.Disclosures of foreign gifts and agreements(a)Disclosure reports(1)Aggregate gifts and contract disclosuresAn institution shall file a disclosure report described in subsection (b) with the Secretary and the Secretary of the Treasury (in the capacity of the Secretary as the chairperson of the Committee on Foreign Investment in the United States under section 721(k)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(3))) not later than March 31 immediately following any calendar year in which the institution receives a gift from, or enters into a contract with, a foreign source, the value of which is $50,000 or more, considered alone or in combination with all other gifts from, or contracts with, that foreign source within the calendar year.(2)Disclosure of contracts with undetermined monetary valueAn institution shall file a disclosure report described in subsection (b) with the Secretary and the Secretary of the Treasury (in the capacity of the Secretary as the chairperson of the Committee on Foreign Investment in the United States under section 721(k)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(3))) not later than March 31 immediately following any calendar year in which the institution enters into a contract with a foreign source that has an undetermined monetary value.(3)Foreign source ownership or control disclosuresIn the case of an institution that is owned or controlled by a foreign source, the institution shall file a disclosure report described in subsection (b) with the Secretary and the Secretary of the Treasury (in the capacity of the Secretary as the chairperson of the Committee on Foreign Investment in the United States under section 721(k)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(3))) not later than March 31 of every year.(b)Contents of reportEach report to the Secretary required by subsection (a) shall contain the following:(1)(A)In the case of an institution required to file a report under paragraph (1) or (2) of subsection (a)—(i)for gifts received from or contracts entered into with a foreign government, the aggregate amount of such gifts and contracts received from each foreign government, including the content of each such contract; and(ii)for gifts received from or contracts entered into with a foreign source other than a foreign government, the aggregate dollar amount of such gifts and contracts attributable to a particular country and the legal or formal name of the foreign source, and the content of each such contract.(B)For purposes of this paragraph, the country to which a gift is attributable is—(i)the country of citizenship, or if unknown, the principal residence, for a foreign source who is a natural person; or(ii)the country of incorporation, or if unknown, the principal place of business, for a foreign source which is a legal entity.(2)In the case of an institution required to file a report under subsection (a)(3)—(A)the information described in paragraph (1)(A) (without regard to any gift or contract threshold described in subsection (a)(1));(B)the identity of the foreign source that owns or controls the institution;(C)the date on which the foreign source assumed ownership or control; and(D)any changes in program or structure resulting from the change in ownership or control.(3)An assurance that the institution will maintain a true copy of each gift or contract agreement subject to the disclosure requirements under this section, until the latest of—(A)the date that is 4 years after the date of the agreement;(B)the date on which the agreement terminates; or(C)the last day of any period that applicable State public record law requires a true copy of such agreement to be maintained.(4)An assurance that the institution will produce true copies of gift and contract agreements subject to the disclosure requirements under this section upon request of the Secretary during a compliance audit or other institutional investigation and shall ensure all gifts and contracts from the foreign source are translated into English by a third party unaffiliated with the foreign source or institution for this purpose.(c)Additional disclosures for restricted and conditional gifts and contractsNotwithstanding the provisions of subsection (b), whenever any institution receives a restricted or conditional gift or contract from a foreign source, the institution shall disclose the following to the Department translated into English by a third party unaffiliated with the foreign source or institution:(1)For such gifts received from or contracts entered into with a foreign source other than a foreign government, the amount, the date, and a description of such conditions or restrictions. The report shall also disclose the country of citizenship, or if unknown, the principal residence for a foreign source which is a natural person, and the country of incorporation, or if unknown, the principal place of business for a foreign source which is a legal entity.(2)For gifts received from or contracts entered into with a foreign government, the amount, the date, a description of such conditions or restrictions, and the name of the foreign government.(d)Relation to other reporting requirements(1)State requirementsIf an institution that is required to file a disclosure report under subsection (a) is within a State which has enacted requirements for public disclosure of gifts from or contracts with a foreign source that includes all information required under this section for the same or an equivalent time period, a copy of the disclosure report filed with the State may be filed with the Secretary and the Secretary of the Treasury in lieu of the report required under such subsection. The State in which the institution is located shall provide to the Secretaries such assurances as the Secretaries may require to establish that the institution has met the requirements for public disclosure under State law if the State report is filed.(2)Use of other federal reportsIf an institution receives a gift from, or enters into a contract with, a foreign source, where any other department, agency, or bureau of the executive branch requires a report containing all the information required under this section for the same or an equivalent time period, a copy of the report may be filed with the Secretary and the Secretary of the Treasury in lieu of a report required under subsection (a).(e)Confucius Institute agreements(1)Defined termIn this subsection, the term Confucius Institute means a cultural institute directly or indirectly funded by the Government of the People’s Republic of China.(2)Disclosure requirementAny institution that has entered into an agreement with a Confucius Institute shall immediately make the full text of such agreement available—(A)on the publicly accessible website of the institution;(B)to the Department of Education;(C)to the Committee on Health, Education, Labor, and Pensions of the Senate; and(D)to the Committee on Education and Labor of the House of Representatives.(3)In subsection (i), as redesignated—(A)in paragraph (2), by amending subparagraph (A) to read as follows:(A)a foreign government, including—(i)any agency of a foreign government, and any other unit of foreign governmental authority, including any foreign national, State, local, and municipal government;(ii)any international or multinational organization whose membership is composed of any unit of foreign government described in clause (i); and(iii)any agent or representative of any such unit or such organization, while acting as such;; and(B)in paragraph (3), by inserting before the semicolon at the end the following: , or the fair market value of an in-kind gift.(f)Public disclosure and modification of reports(1)In generalNot later than 30 days after receiving a disclosure report under this section, the Secretary shall make such report electronically available to the public for downloading on a searchable database under which institutions can be individually identified and compared.(2)ModificationsThe Secretary shall incorporate a process permitting institutions to revise and update previously filed disclosure reports under this section to ensure accuracy, compliance, and ability to cure.(g)Sanctions for noncompliance(1)In generalAs a sanction for noncompliance with the requirements under this section, the Secretary may impose a fine on an institution that in any year knowingly or willfully violates this section, that is—(A)in the case of a failure to disclose a gift or contract with a foreign source as required under this section or to comply with the requirements of subsection (b)(4), in an amount that is not less than $250 but not more than the amount of the gift or contract with the foreign source; or(B)in the case of any violation of the requirements of subsection (a)(3), in an amount that is not more than 25 percent of the total amount of funding received by the institution under this Act.(2)Repeated failures(A)Knowing and willful failuresIn addition to a fine for a violation in any year in accordance with paragraph (1) and subject to subsection (e)(2), the Secretary shall impose a fine on an institution that knowingly and willfully fails in 3 consecutive years to comply with the requirements of this section, that is—(i)in the case of a failure to disclose a gift or contract with a foreign source as required under this section or to comply with the requirements of subsection (b)(4), in an amount that is not less than $100,000 but not more than twice the amount of the gift or contract with the foreign source; or(ii)in the case of any violation of the requirements of subsection (a)(3), in an amount that is not more than 25 percent of the total amount of funding received by the institution under this Act.(B)Administrative failuresThe Secretary shall impose a fine on an institution that fails to comply with the requirements of this section in 3 consecutive years, in an amount that is not less than $250 but not more than the amount of the gift or contract with the foreign source.(C)Compliance plan requirementAn institution that fails to file a disclosure report for a receipt of a gift from or contract with a foreign source in 2 consecutive years, shall be required to submit a compliance plan to Secretary.(h)Compliance officerAny institution that is required to report a gift or contract under this section shall designate and maintain a compliance officer who—(1)shall be a current employee or legally authorized agent of such institution; and(2)shall be responsible, on behalf of the institution, for compliance with the foreign gift reporting requirement under this section and section 124, if applicable.(i)Single point of contactThe Secretary shall maintain a single point of contact to—(1)receive and respond to inquiries and requests for technical assistance from institutions of higher education regarding compliance with the requirements of this section; and(2)coordinate the disclosure of information on the searchable database, and process for modifications of disclosures and ability to cure, as described in subsection (e).(j)Treatment of certain payments and gifts(1)ExclusionsThe following shall not be considered a gift from a foreign source under this section:(A)Any payment of one or more elements of a student’s cost of attendance (as defined in section 472) to an institution by, or scholarship from, a foreign source who is a natural person, acting in their individual capacity and not as an agent for, at the request or direction of, or on behalf of, any person or entity (except the student), made on behalf of no more than 15 students that is not made under contract with such foreign source, except for the agreement between the institution and such student covering one or more elements of such student’s cost of attendance.(B)Assignment or license of registered industrial and intellectual property rights, such as patents, utility models, trademarks, or copyrights, or technical assistance, that are not identified as being associated with a national security risk or concern by the Federal Research Security Council as described under section 7902 of title 31, United States Code, as added by section 4493 of the Securing America’s Future Act.(2)InclusionsAny gift to, or contract with, an entity or organization, such as a research foundation, that operates substantially for the benefit or under the auspices of an institution shall be considered a gift to or with respectively, such institution.(k)DefinitionsIn this section—(1)the term contract—(A)means any—(i)agreement for the acquisition by purchase, lease, or barter of property or services by the foreign source, for the direct benefit or use of either of the parties, except as provided in subparagraph (B); or(ii)affiliation, agreement, or similar transaction with a foreign source and is based on the use or exchange of an institution’s name, likeness, time, services, or resources, except as provided in subparagraph (B); and(B)does not include any agreement made by an institution located in the United States for the acquisition, by purchase, lease, or barter, of property or services from a foreign source;(2)the term foreign source means—(A)a foreign government, including an agency of a foreign government;(B)a legal entity, governmental or otherwise, created under the laws of a foreign state or states;(C)an individual who is not a citizen or a national of the United States or a trust territory or protectorate thereof; and(D)an agent, including a subsidiary or affiliate of a foreign legal entity, acting on behalf of a foreign source;(3)the term gift means any gift of money, property, resources, staff, or services;(4)the term institution means an institution of higher education, as defined in section 102, or, if a multicampus institution, any single campus of such institution, in any State; and(5)the term restricted or conditional gift or contract means any endowment, gift, grant, contract, award, present, or property of any kind which includes provisions regarding—(A)the employment, assignment, or termination of faculty;(B)the establishment of departments, centers, institutes, instructional programs, research or lecture programs, or new faculty positions;(C)the selection or admission of students; or(D)the award of grants, loans, scholarships, fellowships, or other forms of financial aid restricted to students of a specified country, religion, sex, ethnic origin, or political opinion..(b)Policy regarding conflicts of interest from foreign gifts and contractsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Institutional policy regarding foreign gifts and contracts to faculty and staff(a)Requirement To maintain policy and databaseEach institution of higher education described in subsection (b) shall—(1)maintain a policy requiring faculty, professional staff, and other staff engaged in research and development (as determined by the institution) employed at such institution to disclose to such institution any gifts received from, or contracts entered into with, a foreign source;(2)maintain a searchable database of information disclosed in paragraph (1) for the previous five years, except an institution shall not be required to include in the database gifts or contracts received or entered into before the date of enactment of the Securing America’s Future Act; and(3)maintain a plan to effectively identify and manage potential information gathering by foreign sources through espionage targeting faculty, professional staff, and other staff engaged in research and development (as determined by the institution) that may arise from gifts received from, or contracts entered into with, a foreign source, including through the use of periodic communications and enforcement of the policy described in paragraph (1).(b)InstitutionsAn institution of higher education shall be subject to the requirements of this section if such institution—(1)is an institution of higher education as defined under section 102; and(2)had more than $5,000,000 in research and development expenditures in any of the previous five years.(c)Sanctions for noncompliance(1)In generalAs a sanction for noncompliance with the requirements under this section, the Secretary may impose a fine on an institution that in any year knowingly or willfully violates this section, in an amount that is not less than $250 but not more than $1,000.(2)Second failureIn addition to a fine for a violation in accordance with paragraph (1), the Secretary shall impose a fine on an institution that knowingly, willfully, and repeatedly fails to comply with the requirements of this section in a second consecutive year in an amount that is not less than $1,000 but not more than $25,000.(3)Third and additional failuresIn addition to a fine for a violation in accordance with paragraph (1) or (2), the Secretary shall impose a fine on an institution that knowingly, willfully, and repeatedly fails to comply with the requirements of this section in a third consecutive year, or any consecutive year thereafter, in an amount that is not less than $25,000 but not more than $50,000.(4)Administrative failuresThe Secretary shall impose a fine on an institution that fails in 3 consecutive years to comply with the requirements of this section in an amount that is not less than $250 but not more than $25,000.(5)Compliance plan requirementAn institution that fails to comply with the requirements under this section for 2 consecutive years shall be required to submit a compliance plan to the Secretary.(d)DefinitionsIn this section—(1)the terms foreign source and gift have the meaning given the terms in section 117;(2)the term contract means any—(A)agreement for the acquisition by purchase, lease, or barter of property or services by the foreign source, for the direct benefit or use of either of the parties; or(B)affiliation, agreement, or similar transaction with a foreign source based on the use or exchange of the name, likeness, time, services, or resources of faculty, professional staff, and other staff engaged in research and development (as determined by the institution); and(3)the term professional staff means professional employees, as defined in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203)..(c)Regulations(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall begin the negotiated rulemaking process under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a) to carry out the amendments made by subsections (a) and (b).(2)IssuesRegulations issued pursuant to paragraph (1) to carry out the amendment made by subsection (a) shall, at a minimum, address the following issues:(A)Instructions on reporting structured gifts and contracts.(B)The inclusion in institutional reports of gifts received from, and contracts entered into with, foreign sources by entities and organizations, such as research foundations, that operate substantially for the benefit or under the auspices of the institution.(C)Procedures to protect confidential or proprietary information included in gifts and contracts.(D)The alignment of such regulations with the reporting and disclosure of foreign gifts or contracts required by other Federal agencies.(E)The treatment of foreign gifts or contracts involving research or technologies identified as being associated with a national security risk or concern by the Federal Research Security Council as described under section 7902 of title 31, United States Code, as added by section 4493 of this Act.(3)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date on which the regulations issued under paragraph (1) take effect.VIMatters Related to Democracy, Human Rights and Taiwan601.Supporting a free and democratic ChinaIt is the policy of the United States to support a free and democratic China which respects the human rights and civil liberties of the people of China.602.American Institute in TaiwanThe position of Director of the American Institute in Taiwan’s Taipei office shall be subject to the advice and consent of the Senate, and effective upon enactment of this Act shall have the title of Representative.603.Prohibitions against undermining United States policy regarding Taiwan(a)FindingCongress finds that the efforts by the Government of the People’s Republic of China (PRC) and the Chinese Communist Party to compel private United States businesses, corporations, and nongovernmental entities to use PRC-mandated language to describe the relationship between Taiwan and China are an intolerable attempt to enforce political censorship globally and should be considered an attack on the fundamental underpinnings of all democratic and free societies, including the constitutionally protected right to freedom of speech.(b)Sense of congressIt is the sense of Congress that the United States Government, in coordination with United States businesses and nongovernmental entities, should formulate a code of conduct for interacting with the Government of the People’s Republic of China and the Chinese Communist Party and affiliated entities, the aim of which is—(1)to counter PRC sharp power operations, which threaten free speech, academic freedom, and the normal operations of United States businesses and nongovernmental entities; and(2)to counter PRC efforts to censor the way the world refers to issues deemed sensitive to the Government of the People’s Republic of China and Chinese Communist Party leaders, including issues related to Taiwan, Tibet, the Tiananmen Square Massacre, and the mass internment of Uyghurs and other Turkic Muslims, among many other issues.(c)Prohibition on recognition of PRC claims to sovereignty over Taiwan(1)Sense of congressIt is the sense of Congress that—(A)issues related to the sovereignty of Taiwan are for the people of Taiwan to decide through the democratic process they have established;(B)the dispute between the People’s Republic of China and Taiwan must be resolved peacefully and with the assent of the people of Taiwan;(C)the primary obstacle to peaceful resolution is the authoritarian nature of the PRC political system under one-party rule of the Chinese Communist Party, which is fundamentally incompatible with Taiwan’s democracy; and(D)any attempt to coerce the people of Taiwan to accept a political arrangement that would subject them to direct or indirect rule by the PRC, including a one country, two systems framework, would constitute a grave challenge to United States security interests in the region.(2)Statement of policyIt is the policy of the United States to oppose any attempt by the PRC authorities to unilaterally impose a timetable or deadline for unification on Taiwan.(3)Prohibition on recognition of prc claims without assent of people of taiwanNo department or agency of the United States Government may formally or informally recognize PRC claims to sovereignty over Taiwan without the assent of the people of Taiwan, as expressed directly through the democratic process.(4)Treatment of taiwan government(A)In generalThe Department of State and other United States Government agencies shall treat the democratically elected government of Taiwan as the legitimate representative of the people of Taiwan and end the outdated practice of referring to the government in Taiwan as the authorities. Notwithstanding the continued supporting role of the American Institute in Taiwan in carrying out United States foreign policy and protecting United States interests in Taiwan, the United States Government shall not place any restrictions on the ability of officials of the Department of State and other United States Government agencies from interacting directly and routinely with counterparts in the Taiwan government.(B)Rule of constructionNothing in this paragraph shall be construed as entailing restoration of diplomatic relations with the Republic of China, which were terminated on January 1, 1979, or altering the United States Government’s position on Taiwan’s international status.(d)Strategy To protect United States businesses and nongovernmental entities from coercionNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce, the Secretary of the Treasury, and the heads of other relevant Federal agencies, shall submit an unclassified report, with a classified annex if necessary, to protect United States businesses and nongovernmental entities from sharp power operations, including coercion and threats that lead to censorship or self-censorship, or which compel compliance with political or foreign policy positions of the Government of the People’s Republic of China and the Chinese Communist Party. The strategy shall include the following elements:(1)Information on efforts by the Government of the People’s Republic of China to censor the websites of United States airlines, hotels, and other businesses regarding the relationship between Taiwan and the People’s Republic of China.(2)Information on efforts by the Government of the People’s Republic of China to target United States nongovernmental entities through sharp power operations intended to weaken support for Taiwan.(3)Information on United States Government efforts to counter the threats posed by Chinese state-sponsored propaganda and disinformation, including information on best practices, current successes, and existing barriers to responding to this threat.(4)Details of any actions undertaken to create a code of conduct pursuant to subsection (b) and a timetable for implementation.604.Negotiation of a free trade agreement with Taiwan Subject to section 605, the President is authorized to enter into an agreement with Taiwan consistent with the policy described in section 603, and the provisions of section 151(c) of the Trade Act of 1974 (19 U.S.C. 2191(c)) shall apply with respect to a bill to implement such agreement.605.Introduction and fast track consideration of implementing bill(a)Introduction in house of representatives and senateWhenever the President submits to Congress a bill to implement a trade agreement described in section 604, the bill shall be introduced (by request) in the House of Representatives and in the Senate as described in section 151(c) of the Trade Act of 1974 (19 U.S.C. 2191(c)).(b)Permissible content in implementing legislationA bill to implement a trade agreement described in section 604 shall contain provisions that are necessary to implement the trade agreement, and shall include trade-related labor and environmental protection standards, but may not include amendments to title VII of the Tariff Act of 1930, title II of the Trade Act of 1974, or any antitrust law of the United States.(c)Applicability of fast track proceduresSection 151 of the Trade Act of 1974 (19 U.S.C. 2191) is amended—(1)in subsection (b)(1), by inserting section 604 of the Countering Communist China Act, after section 282 of the Uruguay Round Agreements Act,; and(2)in subsection (c)(1), by inserting section 604 of the Countering Communist China Act, after the Uruguay Round Agreements Act,.606.Strategy to address genocide in the Xinjiang Uyghur Autonomous Region(a)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes a strategy specifically describing—(1)the steps already taken to tangibly address atrocity crimes occurring in the Xinjiang Uyghur Autonomous Region, especially during the period following the January 19, 2021, determination that genocide and crimes against humanity were occurring in the Xinjiang Uyghur Autonomous Region; and(2)a strategy for ending the atrocity crimes occurring in the Xinjiang Uyghur Autonomous Region, including by—(A)holding accountable persons or entities responsible for committing such atrocity crimes by addressing, through existing or new export controls or import restrictions, the issues of mass biometric surveillance and forced labor programs in China;(B)gaining access for United Nations, United States, and other diplomats and foreign journalists to the Xinjiang Uyghur Autonomous Region; and(C)protecting Uyghurs, Kazakhs, Kyrgyz, and other ethnic minorities affected by the atrocities committed by the Government of the People’s Republic of China.(b)Form and publicationThe report required under subsection (b) shall be submitted in unclassified form and shall be made publicly available, but may include a classified annex.(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)The Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(2)The Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate.607.Sanctions with respect to individuals committing responsible for or complicit in forced sterilizations, forced abortions, or other sexual violence(a)Statement of policyIt is the policy of the United States to consider any foreign person or entity responsible for, complicit in, or having directly or indirectly engaged in forced sterilizations, forced abortions, or other sexual violence targeting any individual in the Xinjiang Uyghur Autonomous Region as having committed gross violations of internationally recognized human rights for purposes of imposing the sanctions detailed in the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).(b)Denial of entry for foreign nationals engaged in establishment or enforcement of forced abortion or sterilization policySection 801 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (Public Law 106–113; 8 U.S.C. 1182e) is amended—(1)in subsection (b), by striking minister. and inserting minister, unless—(1)the Secretary of State makes a public determination that the forced sterilizations, forced abortions, or other coercive population control policies were being committed or enforced with the intent to destroy, in whole or in part, a national, ethnic, racial or religious group and therefore constitute genocide or crimes against humanity; or(2)the Secretary of State finds that such coercive population control policies were targeting Uyghurs, Kazakhs, Tibetan or other ethnic minorities or individuals peacefully expressing internationally recognized human rights in the People’s Republic of China.;(2)in subsection (c), by striking national interest and inserting national security interest; and(3)by adding at the end the following new subsections:(d)NoticeThe Secretary of State shall make a public announcement each time sanctions are imposed under this section as a result of a determination or finding described in subsection (b)(1) or (b)(2), respectively.(e)Information requested by congressThe Secretary of State shall, upon request of a Member of Congress—(1)provide information about the use of the sanctions described in this section, including the number of times imposed, disaggregated by country and by year; or(2)provide a classified briefing that includes information about the individuals or entities sanctioned pursuant to this section and any other Act authorizing sanctions with respect to the conduct of such individuals or entities..608.Sense of Congress on the 2022 Winter OlympicsIt is the sense of Congress that, consistent with the principles of the International Olympic Committee, unless the Government of the People’s Republic of China demonstrates significant progress in securing fundamental human rights, including the freedoms of religion, speech, movement, association, and assembly, the International Olympic Committee should rebid the 2022 Winter Olympics to be hosted by a country that recognizes and respects human rights.609.Limitations on funds made available for the United Nations Population FundChapter 3 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2221 et seq.) is amended by adding at the end the following:308.Limitations on funds made available for the United Nations Population Fund(a)Availability of funds(1)In generalFunds made available to carry out this part for the United Nations Population Fund (UNFPA) that are not made available for UNFPA because of the operation of any provision of law shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities.(2)NotificationThe President shall notify the appropriate congressional committees of any transfer of funds under this subsection not later than 10 days after the date on which funds are so transferred.(b)Prohibition on use of funds in chinaNone of the funds made available to carry out this part may be used by UNFPA for a country program in the People’s Republic of China.(c)Conditions on availability of fundsFunds made available to carry out this part for UNFPA may not be made available unless—(1)UNFPA maintains funds made available to carry out this part in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and(2)UNFPA does not fund abortions.(d)Report to congress and dollar-for-Dollar withholding of funds(1)In generalNot later than 4 months after the start of each fiscal year, the Secretary of State shall submit to the appropriate congressional committees a report indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China.(2)Deduction of fundsIf a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then an amount of funds equal to the amount of funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate..610.Prohibition on use of funds for abortions and involuntary sterilizationsSection 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) is amended by adding at the end the following:(4)None of the funds made available to carry out this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which supports or participates in the management of a program of coercive abortion or involuntary sterilization..611.Prohibition on certain funding relating to provision of an open platform for China(a)Funding prohibitionNotwithstanding any other provision of law, no funding made available to the United States Agency for Global Media (USAGM) may be used to provide an open platform for representatives of the People’s Republic of China (PRC), members of the Chinese Communist Party (CCP), or any entity owned or controlled by the PRC or CCP.(b)ReportNot later than 180 days after the date of the enactment of this Act, the USAGM shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report describing whether or not any of its broadcast entities, including its grantee organizations, has provided at any time during the five year period immediately preceding such report an open platform for representatives of the PRC, members of the CCP, or any entity owned or controlled by the PRC or CCP. Such report shall be made available on a publicly available website by the Federal Government.612.Establishment of new Mandarin Chinese language platforms of the United States Agency for Global Media(a)In generalThe Chief Executive Officer of the United States Agency for Global Media (USAGM) shall establish new platforms in the Mandarin Chinese language, including new social media accounts, an internet website hosting radio channels and video and audio podcasts, and an interactive website and mobile application, for the following purposes:(1)Exposing the corruption and human rights abuses of the Chinese Communist Party.(2)Supporting the right for the people of the People’s Republic of China to live in democracy.(3)Explaining the failures of Communism.(4)Explaining to a Chinese audience the concepts of rule of law, constitutionalism, limited government, separation of powers, democracy, and human rights.(5)Highlighting the voices of Chinese civil society, democracy activists, and opposition movements advocating for a free and democratic China.(b)StrategyIn carrying out subsection (a), the Chief Executive Officer of USAGM shall develop a strategy for—(1)bypassing the firewall and internet censorship of the People’s Republic of China; and(2)supporting programs for bypassing such firewall and internet censorship in order to reach the people of China.613.Annual meetings of interparliamentary group between Congress and Legislature of Taiwan(a)MeetingsThe Speaker of the House of Representatives and the President pro tempore of the Senate shall each appoint members to serve on an interparliamentary group which will meet annually with representatives of the Legislative Yuan of Taiwan to discuss areas of mutual interest between the United States and Taiwan, including—(1)deterring military aggression by the People’s Republic of China and countering the malign influence of the Chinese Communist Party in both the United States and Taiwan;(2)strengthening security cooperation between the United States and Taiwan; and(3)enhancing bilateral trade between the United States and Taiwan.(b)Appointment of members(1)HouseThe Speaker of the House of Representatives shall appoint 6 Members of the House to serve on the group under this section, based on recommendations made by the Majority Leader and the Minority Leader of the House, and shall designate one of the Members as the co-chair of the group.(2)SenateThe President pro tempore of the Senate shall appoint 6 Senators to serve on the group under this section, based on recommendations made by the Majority Leader and the Minority Leader of the Senate, and shall designate one of the Senators as the co-chair of the group.(c)Source of fundingOf the amounts obligated and expended to carry out this section—(1)50 percent shall be derived from the applicable accounts of the House of Representatives; and(2)50 percent shall be derived form the contingent fund of the Senate.(d)Repeal of existing interparliamentary group between Senate and People’s Republic of ChinaSection 153 of the Miscellaneous Appropriations and Offsets Act, 2004 (22 U.S.C. 276n) is hereby repealed.614.Prohibition on importation of goods made in the Xinjiang Uyghur Autonomous Region(a)In generalExcept as provided in subsection (b), all goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part in the Xinjiang Uyghur Autonomous Region of China, or by persons working with the Xinjiang Uyghur Autonomous Region government for purposes of the “poverty alleviation” program or the pairing-assistance program which subsidizes the establishment of manufacturing facilities in the Xinjiang Uyghur Autonomous Region, shall be deemed to be goods, wares, articles, and merchandise described in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) and shall not be entitled to entry at any of the ports of the United States.(b)ExceptionThe prohibition described in subsection (a) shall not apply if the Commissioner of U.S. Customs and Border Protection—(1)determines, by clear and convincing evidence, that any specific goods, wares, articles, or merchandise described in subsection (a) were not produced wholly or in part by convict labor, forced labor, or indentured labor under penal sanctions; and(2)submits to the appropriate congressional committees and makes available to the public a report that contains such determination.(c)Effective dateThis section shall take effect on the date that is 120 days after the date of the enactment of this Act.VIIMatters Related to Defense701.Modification to use of emergency sanctions authorities regarding Communist Chinese military companies(a)In generalSection 1237(a)(1) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (50 U.S.C. 1701 note) is amended—(1)by striking may exercise and inserting shall exercise;(2)by striking clause (ii);(3)in the matter preceding clause (i), by striking that— and inserting that is engaged in providing commercial services, manufacturing, producing, or exporting and—;(4)in clause (i), by striking ; and and inserting ; or; and(5)by adding at the end the following new clause:(ii)(I)is owned or controlled by, or affiliated with, the Chinese Communist Party or any person who has ever been a delegate of a National People’s Congress of the Chinese Communist Party; and(II)is engaged in significant investment in the sectors of fifth-generation wireless communications, artificial intelligence, advanced computing, big data analytics, autonomy, robotics, directed energy, hypersonics, or biotechnology..(b)Extension of list requirementNotwithstanding section 1061(i)(6) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 111 note), the submission required by subsection (b) of section 1237 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999—(1)shall not terminate on December 31, 2021; and(2)shall continue in effect until December 31, 2026.702.Prohibition on use of funds to purchase goods or services from Communist Chinese military companies(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 and available for obligation as of the date of the enactment of this Act, or authorized to be appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter, may be obligated or expended to purchase goods or services from a person on the list required by section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note).(b)Application to private entities and state and local governments(1)In generalThe prohibition under subsection (a) includes a prohibition on the obligation or expenditure of funds described in that subsection for the purchase of goods or services from persons described in that subsection by a private entity or a State or local government that received such funds through a grant or any other means.(2)Certification required to receive future funds(A)In generalOn and after the date of the enactment of this Act, the head of an executive agency shall ensure that funds described in subsection (a) are not provided to a private entity or a State or local government unless the entity or government certifies that the entity or government, as the case may be, is not purchasing goods or services from a person described in subsection (a).(B)ReviewThe head of an executive agency shall conduct a review of the use of funds described in subsection (a) that are provided to a private entity or a State or local government to ensure compliance with the requirements of subparagraph (A).(c)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code.703.Enactment of Executive Order 13959(a)In generalThe provisions of Executive Order 13959 (85 Fed. Reg. 73185; relating to addressing the threat from securities investments that finance Communist Chinese military companies (November 12, 2020)), as in effect on January 14, 2021, are enacted into law.(b)PublicationIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the Executive order referred to in subsection (a), as in effect on January 14, 2021.704.Inclusion of certain Chinese entities on the Annex to Executive Order 13959(a)In generalNotwithstanding any other provision of a law, an entity described in subsection (b) shall be deemed to be included on the Annex to Executive Order 13959, as in effect on January 14, 2021, and enacted into law by section 1(a) for purposes of carrying out the provisions of such Executive order.(b)Entity describedAn entity described in this subsection is an entity that—(1)is organized under the laws of the People’s Republic of China or otherwise subject to the jurisdiction of the Government of the People’s Republic of China; and(2)is included on the list maintained and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations.(c)Export administration regulations definedIn this section, the term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations, or successor regulations.705.Arms exports to India(a)Eligibility for arms exportsSection 3 of the Arms Export Control Act (22 U.S.C. 2753) is amended—(1)in subsection (b)(2), by striking or the Government of New Zealand and inserting the Government of New Zealand, or the Government of India; and(2)in subsection (d), by striking or New Zealand each place it appears and inserting New Zealand, or India.(b)Sales from stocksSection 21 of the Arms Export Control Act (22 U.S.C. 2761) is amended—(1)in subsection (e)(2)(A), by striking or New Zealand and inserting New Zealand, or India; and(2)in subsection (h), by striking or Israel each place it appears and inserting Israel, or India.(c)Reports on commercial and governmental military exports; congressional actionSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended by striking or New Zealand each place it appears and inserting New Zealand, or India.(d)Reports to the congressSection 62(c)(1) of the Arms Export Control Act (22 U.S.C. 2796a) is amended by striking or New Zealand and inserting New Zealand, or India.(e)Legislative reviewSection 63(a)(2) of the Arms Export Control Act (22 U.S.C. 2796b) is amended by striking or New Zealand and inserting New Zealand, or India.VIIIMatters Related to the Protection of Intellectual Property 801.Imposition of sanctions related to the theft of intellectual property(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to each person described in subsection (c) the President determines, on or after the date of enactment of this Act, operates in a sector of China’s economy wherein persons have engaged in a pattern of significant theft of the intellectual property of a United States person, or received the intellectual property of a United States person obtained through a pattern of significant theft.(b)Sanctions imposedThe sanctions described in this subsection are the following:(1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Aliens ineligible for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) determines is described in subsection (a), regardless of when the visa or other documentation is issued.(ii)Effect of revocationA revocation under clause (i) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(3)Exception to comply with united nations headquarters agreementThe authority to impose the sanctions described in paragraph (2)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)Persons describedA person described in this section is one of the following:(1)An individual who—(A)is a national of the People’s Republic of China or acting at the direction of a national or entity of the People’s Republic of China; and(B)is not a United States person.(2)An entity that is—(A)organized under the laws of the People’s Republic of China or of any jurisdiction within the People’s Republic of China;(B)owned or controlled by individuals who are nationals of the People’s Republic of China; or(C)owned or controlled by an entity described in subparagraph (A) and is not a United States person.(d)Penalties; implementation(1)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(2)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.(e)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that specifies each person the President determines meets the criteria described in subsection (a) for the imposition of sanctions.(2)Termination of sanctionsThe President may terminate sanctions imposed under subsection (a) with respect to a person if the President certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that such person is no longer engaging in efforts to steal United States intellectual property.(f)WaiverThe President may waive the imposition of sanctions under subsection (a) on a case-by-case basis with respect to a person if the President—(1)certifies to the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives and the Committee on Foreign Relations and the Committee on the Judiciary of the Senate that such waiver is in the national security interests of the United States; and(2)includes a justification for such certification.(g)DefinitionsIn this Act:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States.802.Prohibition on use of fundsNone of the funds authorized to be appropriated or otherwise made available to the United States Trade Representative may be used to support, allow, or facilitate the negotiation or approval of—(1)the Waiver from Certain Provisions of the TRIPS Agreement for the Prevention, Containment, and Treatment of COVID–19 put forth by India and South Africa; or(2)any other measure at the World Trade Organization to waive intellectual property rights.803.Prohibition on individuals with security clearances from being employed by certain entities(a)ProhibitionSection 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343) is amended by adding at the end the following new subsection:(e)Prohibition on certain employment(1)ProhibitionA covered person may not be employed by, contract with, or otherwise receive funding from, any covered entity during the following periods:(A)A period in which the person holds a security clearance.(B)The 5-year period beginning on the date that the security clearance of a person becomes inactive.(2)PenaltiesAny person who knowingly violates the prohibition in paragraph (1) shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both.(3)NotificationA person who holds a security clearance shall be notified of the prohibition in paragraph (1), including a list of the covered entities, as follows:(A)At the time at which the person is issued the security clearance.(B)At the time at which the security clearance of the person is renewed.(C)At the time at which the security clearance of the person becomes inactive.(4)Covered entity(A)DefinitionSubject to subparagraph (B), in this subsection, the term covered entity means any of the following entities (including any subsidiary or affiliate of such entities):(i)Huawei Technologies Company.(ii)ZTE Corporation.(iii)Hytera Communications Corporation.(iv)Hangzhou Hikvision Digital Technology Company.(v)Dahua Technology Company.(vi)Kaspersky Lab.(B)ModificationsThe Director of National Intelligence, in consultation with the Secretary of Defense or the Director of the Federal Bureau of Investigation, may add or remove entities to the list of covered entities in subparagraph (A) based on whether the Director determines there is reasonable belief that the entity is owned or controlled by, or otherwise connected to or receiving financial support from, the government of the People’s Republic of China, the government of the Russian Federation, the government of the Islamic Republic of Iran, or the government of the Democratic People’s Republic of Korea..(b)Application(1)In generalSubsection (e) of section 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343) shall apply with respect to an individual who is employed by, contracts with, or otherwise receives funding from, any covered entity under such subsection on or after the date of the enactment of this Act.(2)NotificationNot later than 30 days after the date of the enactment of this Act, each person who holds a security clearance as of such date shall be notified of the prohibition in such subsection (e), including a list of the covered entities under such subsection.804.Restriction on issuance of visas(a)RestrictionThe Secretary of State may not issue a visa to, and the Secretary of Homeland Security shall deny entry to the United States of, each of the following:(1)Senior officials in the Chinese Communist Party, including the Politburo, the Central Committee, and each delegate to the 19th National Congress of the Chinese Communist Party.(2)The spouses and children of the senior officials described in paragraph (1).(3)Members of the cabinet of the Government of the People’s Republic of China.(4)Active duty members of the People’s Liberation Army of China.(b)ApplicabilityThe restriction under subsection (a) shall not apply for any year in which the Director of National Intelligence certifies to the Committees on the Judiciary of the House of Representatives and the Senate that the Government of the People’s Republic of China has ceased sponsoring, funding, facilitating, and actively working to support efforts to infringe on the intellectual property rights of citizens and companies of the United States.805.Inter partes review(a)Claim constructionSection 316(a) of title 35, United States Code, is amended—(1)in paragraph (9), by inserting after substitute claims, the following: including the standard for how substitute claims should be construed,;(2)in paragraph (12), by striking ; and and inserting a semicolon;(3)in paragraph (13), by striking the period at the end and inserting ; and; and(4)by adding at the end the following new paragraph:(14)providing that for all purposes under this chapter—(A)each challenged claim of a patent, or claim proposed in a motion to amend, shall be construed as the claim would be construed under section 282(b) in an action to invalidate a patent, including by construing each such claim in accordance with—(i)the ordinary and customary meaning of the claim as understood by a person having ordinary skill in the art to which the claimed invention pertains; and(ii)the prosecution history pertaining to the patent; and(B)if a court has previously construed a challenged claim of a patent or a challenged claim term in a civil action to which the patent owner was a party, the Office shall consider that claim construction..(b)Burden of proofSection 316(e) of title 35, United States Code, is amended to read as follows:(e)Evidentiary standards(1)Presumption of validityThe presumption of validity under section 282(a) shall apply to a previously issued claim that is challenged during an inter partes review under this chapter.(2)Burden of proofIn an inter partes review instituted under this chapter, the petitioner shall have the burden of proving a proposition of unpatentability of a previously issued claim by clear and convincing evidence..(c)StandingSection 311 of title 35, United States Code, is amended by adding at the end the following new subsection:(d)Persons that may petition(1)DefinitionIn this subsection, the term charged with infringement means a real and substantial controversy regarding infringement of a patent exists such that the petitioner would have standing to bring a declaratory judgment action in Federal court.(2)Necessary conditionsA person may not file with the Office a petition to institute an inter partes review of a patent unless the person, or a real party in interest or privy of the person, has been—(A)sued for infringement of the patent; or(B)charged with infringement under the patent..(d)Limitation on reviewsSection 314(a) of title 35, United States Code, is amended to read as follows:(a)Threshold(1)Likelihood of prevailingSubject to paragraph (2), the Director may not authorize an inter partes review to be instituted unless the Director determines that the information presented in the petition filed under section 311 and any response filed under section 313 show that there is a reasonable likelihood that the petitioner would prevail with respect to at least one of the claims challenged in the petition.(2)Previous institutionThe Director may not authorize an inter partes review to be instituted on a claim challenged in a petition if the Director has previously instituted an inter partes review or post-grant review with respect to that claim..(e)Reviewability of institution decisionsSection 314 of title 35, United States Code, is amended by striking subsection (d) and inserting the following:(d)No appeal(1)Nonappealable determinations(A)Threshold determinationA determination by the Director on the reasonable likelihood that the petitioner will prevail under subsection (a)(1) shall be final and nonappealable.(B)Denials of institutionA determination by the Director not to institute an inter partes review under this section shall be final and nonappealable.(2)Appealable determinationsAny aspect of a determination by the Director to institute an inter partes review under this section, other than a determination described in paragraph (1)(A), may be reviewed during an appeal of a final written decision issued under section 318(a)..(f)Eliminating repetitive proceedingsSection 315(e) of title 35, United States Code, is amended to read as follows:(e)Estoppel(1)Proceedings before the officeA person petitioning for an inter partes review of a claim in a patent under this chapter, or the real party in interest or privy of the petitioner, may not petition for a subsequent inter partes review before the Office with respect to that patent on any ground that the petitioner raised or reasonably could have raised in the initial petition, unless, after the filing of the initial petition, the petitioner, or the real party in interest or privy of the petitioner, is charged with infringement of additional claims of the patent.(2)Civil actions and other proceedingsA person petitioning for an inter partes review of a claim in a patent under this chapter that results in an institution decision under section 314, or the real party in interest or privy of the petitioner, may not assert either in a civil action arising in whole or in part under section 1338 of title 28 or in a proceeding before the International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337) that the claim is invalid based on section 102 or 103 of this title, unless the invalidity argument is based on allegations that the claimed invention was in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention..(g)Real party in interest(1)Clarification of definitionSection 315 of title 35, United States Code, is amended by adding at the end the following new subsection:(f)PetitionerFor purposes of this chapter, a person that directly or through an affiliate, subsidiary, or proxy makes a financial contribution to the preparation for, or conduct during, an inter partes review on behalf of the petitioner shall be considered a real party in interest of the petitioner..(2)Discovery of real party in interestSection 316(a)(5) of title 35, United States Code, is amended to read as follows:(5)setting forth standards and procedures for discovery of relevant evidence, including that such discovery shall be limited to—(A)the deposition of witnesses submitting affidavits or declarations;(B)evidence identifying the petitioner’s real parties in interest; and(C)what is otherwise necessary in the interest of justice;.(h)Priority of Federal court validity determinations(1)In generalSection 315 of title 35, United States Code, as amended by subsections (f) and (g), is further amended—(A)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and(B)by inserting after subsection (b) the following new subsection:(c)Federal court validity determinations(1)Institution barredAn inter partes review of a patent claim may not be instituted if, in a civil action arising in whole or in part under section 1338 of title 28 or in a proceeding before the International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337), a court has entered a final judgment—(A)that decides the validity of the patent claim with respect to section 102 or 103; and(B)from which an appeal under section 1295 of title 28 may be taken, or from which an appeal under section 1295 of title 28 was previously available but is no longer available.(2)Stay of proceedings(A)In generalIf, in a civil action arising in whole or in part under section 1338 of title 28 or in a proceeding before the International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337), a court has entered a final judgment that decides the validity of a patent claim with respect to section 102 or 103 and from which an appeal under section 1295 of title 28 may be taken, the Patent Trial and Appeal Board shall stay any ongoing inter partes review of that patent claim pending a final decision.(B)TerminationIf the validity of a patent claim described in subparagraph (A) is finally upheld by a court or the International Trade Commission, as applicable, the Patent Trial and Appeal Board shall terminate the inter partes review..(2)Technical and conforming amendmentsChapter 31 of title 35, United States Code, is amended—(A)in section 315(b), by striking subsection (c) and inserting subsection (d);(B)in section 316(a)—(i)in paragraph (11), by striking section 315(c) and inserting section 315(d); and(ii)in paragraph (12), by striking section 315(c) and inserting section 315(d); and(C)in section 317(a), by striking section 315(e) and inserting section 315(f).806.Post-grant review(a)Claim constructionSection 326(a) of title 35, United States Code, is amended—(1)in paragraph (9), by inserting after substitute claims, the following: including the standard for how substitute claims should be construed,;(2)in paragraph (11), by striking ; and and inserting a semicolon;(3)in paragraph (12), by striking the period at the end and inserting ; and; and(4)by adding at the end the following new paragraph:(13)providing that for all purposes under this chapter—(A)each challenged claim of a patent shall be construed as the claim would be construed under section 282(b) in an action to invalidate a patent, including by construing each challenged claim of the patent in accordance with—(i)the ordinary and customary meaning of the claim as understood by a person having ordinary skill in the art to which the claimed invention pertains; and(ii)the prosecution history pertaining to the patent; and(B)if a court has previously construed a challenged claim of a patent or a challenged claim term in a civil action to which the patent owner was a party, the Office shall consider that claim construction..(b)Burden of proofSection 326(e) of title 35, United States Code, is amended to read as follows:(e)Evidentiary standards(1)Presumption of validityThe presumption of validity under section 282(a) shall apply to a previously issued claim that is challenged during a proceeding under this chapter.(2)Burden of proofIn a post-grant review instituted under this chapter, the petitioner shall have the burden of proving a proposition of unpatentability of a previously issued claim by clear and convincing evidence..(c)StandingSection 321 of title 35, United States Code, is amended by adding at the end the following new subsection:(d)Persons that may petition(1)DefinitionIn this subsection, the term charged with infringement means a real and substantial controversy regarding infringement of a patent exists such that the petitioner would have standing to bring a declaratory judgment action in Federal court.(2)Necessary conditionsA person may not file with the Office a petition to institute a post-grant review of a patent unless the person, or a real party in interest or privy of the person, demonstrates—(A)a reasonable possibility of being—(i)sued for infringement of the patent; or(ii)charged with infringement under the patent; or(B)a competitive harm related to the validity of the patent..(d)Limitation on reviewsSection 324(a) of title 35, United States Code, is amended to read as follows:(a)Threshold(1)Likelihood of prevailingSubject to paragraph (2), the Director may not authorize a post-grant review to be instituted unless the Director determines that the information presented in the petition filed under section 321, if such information is not rebutted, would demonstrate that it is more likely than not that at least one of the claims challenged in the petition is unpatentable.(2)Previous institutionThe Director may not authorize a post-grant review to be instituted on a claim challenged in a petition if the Director has previously instituted an inter partes review or post-grant review with respect to that claim..(e)Reviewability of institution decisionsSection 324 of title 35, United States Code, is amended by striking subsection (e) and inserting the following:(e)No appeal(1)Non-appealable determinations(A)Threshold determinationA determination by the Director on the likelihood that the petitioner will prevail under subsection (a)(1) shall be final and nonappealable.(B)Exercise of discretionA determination by the Director not to institute a post-grant review under this section shall be final and nonappealable.(2)Appealable determinationsAny aspect of a determination by the Director to institute a post-grant review under this section, other than a determination described in paragraph (1)(A), may be reviewed during an appeal of a final written decision issued under section 328(a)..(f)Eliminating repetitive proceedingsSection 325(e)(1) of title 35, United States Code, is amended to read as follows:(1)Proceedings before the officeA person petitioning for a post-grant review of a claim in a patent under this chapter, or the real party in interest or privy of the petitioner, may not petition for a subsequent post-grant review before the Office with respect to that patent on any ground that the petitioner raised or reasonably could have raised in the initial petition, unless, after the filing of the initial petition, the petitioner, or the real party in interest or privy of the petitioner, is charged with infringement of additional claims of the patent..(g)Real party in interest(1)Clarification of definitionSection 325 of title 35, United States Code, is amended by adding at the end the following new subsection:(g)Real party in interestFor purposes of this chapter, a person that directly or through an affiliate, subsidiary, or proxy, makes a financial contribution to the preparation for, or conduct during, a post-grant review on behalf of the petitioner shall be considered a real party in interest of the petitioner..(2)Discovery of real party in interestSection 326(a)(5) of title 35, United States Code, is amended to read as follows:(5)setting forth standards and procedures for discovery of relevant evidence, including that such discovery shall be limited to—(A)the deposition of witnesses submitting affidavits or declarations;(B)evidence identifying the petitioner’s real parties in interest; and(C)what is otherwise necessary in the interest of justice;.(h)Priority of Federal court validity determinations(1)In generalSection 325 of title 35, United States Code, as amended by subsections (f) and (g), is further amended—(A)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; and(B)by inserting after subsection (b) the following new subsection:(c)Federal court validity determinations(1)Institution barredA post-grant review of a patent claim may not be instituted if, in a civil action arising in whole or in part under section 1338 of title 28 or in a proceeding before the International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337), a court has entered a final judgment—(A)that decides the validity of the patent claim with respect to section 102 or 103; and(B)from which an appeal under section 1295 of title 28 may be taken, or from which an appeal under section 1295 of title 28 was previously available but is no longer available.(2)Stay of proceedings(A)In generalIf, in a civil action arising in whole or in part under section 1338 of title 28 or in a proceeding before the International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337), a court has entered a final judgment that decides the validity of a patent claim with respect to section 102 or 103 and from which an appeal under section 1295 of title 28 may be taken, the Patent Trial and Appeal Board shall stay any ongoing post-grant review of that patent claim pending a final decision.(B)TerminationIf the validity of a patent claim described in subparagraph (A) is finally upheld by a court or the International Trade Commission, as applicable, the Patent Trial and Appeal Board shall terminate the post-grant review..(2)Technical and conforming amendmentsChapter 32 of title 35, United States Code, is amended—(A)in section 326(a)(11), by striking section 325(c) and inserting section 325(d); and(B)in section 327(a), by striking section 325(e) and inserting section 325(f).807.Composition of post-grant review and inter partes review panelsSection 6(c) of title 35, United States Code, is amended to read as follows:(c)3-Member panels(1)In generalEach appeal, derivation proceeding, post-grant review, and inter partes review shall be heard by at least 3 members of the Patent Trial and Appeal Board, who shall be designated by the Director.(2)Ineligibility to hear reviewA member of the Patent Trial and Appeal Board who participates in the decision to institute a post-grant review or an inter partes review of a patent shall be ineligible to hear the review.(3)RehearingsOnly the Patent Trial and Appeal Board may grant rehearings..808.Reexamination of patents(a)Request for reexaminationSection 302 of title 35, United States Code, is amended to read as follows:302.Request for reexaminationAny person at any time may file a request for reexamination by the Office of any claim of a patent on the basis of any prior art cited under the provisions of section 301. The request must be in writing and must be accompanied by payment of a reexamination fee established by the Director pursuant to the provisions of section 41. The request must identify all real parties in interest and certify that reexamination is not barred under section 303(d). The request must set forth the pertinency and manner of applying cited prior art to every claim for which reexamination is requested. Unless the requesting person is the owner of the patent, the Director promptly will send a copy of the request to the owner of record of the patent..(b)Reexamination barred by civil actionSection 303 of title 35, United States Code, is amended by adding at the end the following new subsection:(d)An ex parte reexamination may not be instituted if the request for reexamination is filed more than 1 year after the date on which the requester or a real party in interest or privy of the requester is served with a complaint alleging infringement of the patent..809.Restoration of patents as property rightsSection 283 of title 35, United States Code, is amended—(1)by striking The several courts and inserting the following:(a)In generalThe several courts; and(2)by adding at the end the following:(b)InjunctionUpon a finding by a court of infringement of a patent not proven invalid or unenforceable, the court shall presume that—(1)further infringement of the patent would cause irreparable injury; and(2)remedies available at law are inadequate to compensate for that injury..810.Inventor protections(a)Inventor-Owned patent protectionsChapter 32 of title 35, United States Code, is amended by adding at the end the following new section:330.Inventor protections(a)Protection from post issuance proceedings in the united states patent and trademark officeThe United States Patent and Trademark Office shall not undertake a proceeding to reexamine, review, or otherwise make a determination about the validity of an inventor-owned patent without the consent of the patentee.(b)Choice of venueAny civil action for infringement of an inventor-owned patent or any action for a declaratory judgment that an inventor-owned patent is invalid or not infringed may be brought in a judicial district—(1)in accordance with section 1400(b) of title 28;(2)where the defendant has agreed or consented to be sued in the instant action;(3)where an inventor named on the patent in suit conducted research or development that led to the application for the patent in suit;(4)where a party has a regular and established physical facility that such party controls and operates, not primarily for the purpose of creating venue, and has—(A)engaged in management of significant research and development of an invention claimed in a patent in suit prior to the effective filing date of the patent;(B)manufactured a tangible good that is alleged to embody an invention claimed in a patent in suit; or(C)implemented a manufacturing process for a tangible good in which the process is alleged to embody an invention claimed in a patent in suit; or(5)in the case of a foreign defendant that does not meet the requirements of section 1400(b) of title 28, in accordance with section 1391(c)(3) of such title..811.Registration of agent(a)In generalChapter 190 of title 28, United States Code, is amended by adding at the end the following new section:5002.Registration of an agent for the service of process on covered entities(a)In generalA covered entity conducting business in the United States shall register with the Department of Commerce not less than one agent residing in the United States if the covered entity—(1)is owned by officers, members, or affiliates of the Chinese Communist Party, the People’s Liberation Army of China, or any governmental organ of the People’s Republic of China, including regional and local governments;(2)is traded in shares and such shares are held in majority by any individual or group of individuals who are officers, members, or affiliates of the Chinese Communist Party, the People’s Liberation Army of China, or any governmental organ of the People’s Republic of China, including regional and local governments;(3)is owned by individuals or other entities who reside or are headquartered outside of the United States and the majority of business earnings of the covered entity are derived from commerce with entities owned by officers, members, or affiliates of the Chinese Communist Party, the People’s Liberation Army of China, or any governmental organ of the People’s Republic of China, including regional and local governments of the Chinese Communist Party, of the People’s Liberation Army of China, or in the People’s Republic of China; or(4)is organized under the laws of, or has its principal place of business in, the People’s Republic of China.(b)FilingA registration required under subsection (a) shall be filed with the Department of Commerce not later than 30 days after—(1)the date of enactment of this Act, or(2)the departure of the previously registered agent from employment or contract with the covered entity.(c)Purpose of registered agent(1)AvailabilityA covered entity shall ensure that not less than one registered agent on whom process may be served is available at the business address of the registered agent each day from 9 a.m. to 5 p.m. in the time zone of the business address, excluding Saturdays, Sundays, and Federal holidays.(2)CommunicationThe registered agent shall be required to be available to accept service of process on behalf of the covered entity under which the agent is registered by the means of any communication included in the registration submitted to the Department of Commerce.(d)CooperationA registered agent shall cooperate in good faith with the United States Government and representatives of other individuals and entities.(e)Required informationThe registration submitted to the Department of Commerce shall include the following information:(1)The name of the covered entity registering an agent under this section.(2)The name of the Chief Executive Officer, President, Partner, Chairman, or other controlling individual of the covered entity.(3)The name of the individual who is being registered as the agent for the service of process.(4)The business address of the covered entity registering an agent under this section.(5)The business address of the individual who is being registered as the agent for the service of process.(6)Contact information, including an email address and phone number for the individual who is being registered as the agent for the service of process.(7)The date on which the agent shall begin to accept service of process under this section.(f)WebsiteThe information submitted to the Department of Commerce pursuant to this section shall be made available on a publicly accessible database on the website of the Department of Commerce.(g)Personal jurisdictionA covered entity that registers an agent under this section thereby consents to the personal jurisdiction of the State or Federal courts of the State in which the registered agent is located for the purpose of any regulatory proceeding or civil action relating to such covered entity.(h)DefinitionsIn this section:(1)Covered entityThe term covered entity means—(A)a corporation, partnership, association, organization, or other combination of persons established for the purpose of commercial activities; or(B)a trust or a fund established for the purpose of commercial activities.(2)Department of commerceThe term Department of Commerce means the United States Department of Commerce..(b)Clerical amendmentThe table of sections for chapter 190 of title 28, United States Code, is amended by adding at the end the following:5002. Registration of an agent for the service of process on covered entities..812.Exception to sovereign immunitySection 1603(b)(2) of title 28, United States Code, is amended by inserting except the People’s Republic of China, after owned by a foreign state,.813.Redress of theft of trade secrets extraterritoriallySection 1836 of title 18, United States Code, is amended by adding at the end the following new subsection:(e)Applicability to conduct outside united statesNotwithstanding any other provision of law, this section shall apply to conduct occurring outside the United States and impacting United States commerce, including conduct by an offender who is—(1)not a United States person or an alien lawfully admitted for permanent residence into the United States; or(2)an organization which is created or organized under the laws of a foreign government or which has its principal place of business located outside of the United States..814.Restriction on Federal grants and other forms of assistance(a)Restriction(1)In generalNotwithstanding any other provision of law, the head of each Federal department or agency may not provide grants, awards, or other forms of assistance, that is currently authorized in law, to a United States business to improve the resilience or competitiveness of a business unless such business agrees that it:(A)will not engage in expanded cooperation activities with any Chinese entity, and(B)will not expand its own activities within the People’s Republic of China (including Hong Kong and Macau).(2)IneligibilityIf a United States business that has received a grant or other form of assistance described in paragraph (1) engages in expanded cooperation activities with any Chinese entity, or expands its own activities within the People’s Republic of China, such business—(A)shall provide reimbursement to the Federal Government in an amount equal to the amount of the grant or other form of assistance; and(B)shall be ineligible for any other grants or other forms of assistance described in paragraph (1) from any Federal department or agency.(b)ReportThe Secretary of the Treasury shall submit to Congress on an annual basis a report on investments made by United States businesses that receive grants or other forms of assistance described in subsection (a) in—(1)production in the People’s Republic of China; and(2)production elsewhere by any Chinese entity.(c)Chinese entity definedIn this section:(1)Chinese entityThe term Chinese entity means any entity organized under the laws of the People’s Republic of China or otherwise subject to the jurisdiction of the Government of the People’s Republic of China, and any entity owned or controlled by the Government of the People’s Republic of China, or an entity subject to the jurisdiction of the Government of the People’s Republic of China.(2)Expanded cooperation activitiesThe term expanded cooperation activities, with respect to a Chinese entity, means investments in, exports of technology to, any activity that provides capital, technology, or expertise to the entity, or any other form of cooperation with, the entity.(d)Rule of constructionNothing in this section shall be construed to authorize a new Federal grant or award program.815.Restriction on National Science Foundation grants and other forms of assistance to Communist Chinese military companies and their affiliates(a)In generalNotwithstanding any other provision of law, the Director of the National Science Foundation may not provide grants or other forms of assistance to any individual or entity that is affiliated or otherwise has a relationship, including but not limited to a research partnership, joint venture, or contract with—(1)an entity included on the list maintained and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations; (2)a company on the list required by section 1237 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note), or required by section 1260H of the Mac Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), or on the Non-SDN Chinese Military-Industrial Complex Companies List (NS–CMIC List) or any successor list; or(3)any parent, subsidiary, affiliate of, or entity owned by or controlled by, an entity described in (a)(1) and (a)(2).(b)Export administration regulations definedIn this section, the term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations, or successor regulations.816.Expanding inadmissibility on security and related grounds(a)In generalSection 212(a)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(A)) is amended to read as follows:(A)In generalAny alien is inadmissible who a consular officer or the Secretary of Homeland Security knows, or has reasonable ground to believe—(i)engages, has engaged, or will engage in any activity—(I)in violation of any law of the United States relating to espionage or sabotage; or(II)that would violate any law of the United States relating to espionage or sabotage if the activity occurred in the United States;(ii)engages, has engaged, or will engage in any activity in violation or evasion of any law prohibiting the export from the United States of goods, technology, or sensitive information;(iii)seeks to enter the United States to engage solely, principally, or incidentally in any other unlawful activity;(iv)seeks to enter the United States to engage solely, principally, or incidentally in any activity a purpose of which is the opposition to, or the control or overthrow of, the Government of the United States by force, violence, or other unlawful means; or(v)is the spouse or child of an alien who is inadmissible under this subparagraph, if the activity causing the alien to be found inadmissible occurred within the last 5 years..(b)Waiver authoritySection 212(d)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(A)) is amended—(1)by striking (3)(A)(i)(I), (3)(A)(ii), each place such term appears; and(2)by inserting (3)(A)(iv), after (3)(A)(iii), each place such term appears.IXMatters Related to Financial Services901.Opposition of the United States to an increase in the weight of the Chinese renminbi in the special drawing rights basket of the International Monetary Fund(1)The Secretary of the Treasury shall instruct the United States Governor of, and the United States Executive Director at, the International Monetary Fund to use the voice and vote of the United States to oppose any increase in the weight of the Chinese renminbi in the basket of currencies used to determine the value of Special Drawing Rights, unless the Secretary of the Treasury has submitted to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a written report which includes a certification that—(A)the People’s Republic of China is in compliance with all its obligations under Article VIII of the 19 Articles of Agreement of the Fund;(B)in the preceding 12 months, there has not been a report submitted under section 3005 of the Omnibus Trade and Competitiveness Act of 1988 or section 701 of the Trade Facilitation and Trade Enforcement Act of 2015 in which the People’s Republic of China has been found to have manipulated its currency;(C)the People’s Republic of China has instituted and is implementing the policies and practices necessary to ensure that the renminbi is freely usable (within the meaning of Article XXX(f) of the Articles of Agreement of the Fund); and(D)the People’s Republic of China adheres to the rules and principles of the Paris Club and the OECD Arrangement on Officially Supported Export Credits.902.SunsetSection 901 shall have no force or effect beginning 10 years after the date of the enactment of this Act.903.Strengthening congressional oversight of special drawing rights at the IMFSection 6 of the Special Drawing Rights Act (22 U.S.C. 286q) is amended—(1)in subsection (a)—(A)by striking each basic period and inserting any 10-year period; and(B)by inserting 25 percent of before the United States quota; and(2)in subsection (b)—(A)by inserting , or consent to or acquiesce in such an allocation, before without consultations;(B)by striking 90 and inserting 180; and(C)by inserting Chairman and ranking minority members of before the appropriate subcommittees.904.Prohibition on allocations for perpetrators of genocide and state sponsors of terrorism without congressional authorizationSection 6(b) of the Special Drawing Rights Act (22 U.S.C. 286q(b)) is amended by adding at the end the following:(3)Unless Congress by law authorizes such action, neither the President nor any person or agency shall on behalf of the United States vote to allocate Special Drawing Rights under article XVIII, sections 2 and 3, of the Articles of Agreement of the Fund to a member country of the Fund, if the President of the United States has found that the government of the member country—(A)has committed genocide at any time during the 10-year period ending with the date of the vote; or(B)has repeatedly provided support for acts of international terrorism..905.Opposition to quota increase for countries that undermine IMF principlesThe Bretton Woods Agreements Act (22 U.S.C. 286–286zz) is amended—(1)by redesignating the 2nd section 73 (as added by section 1901 of division P of Public Law 116–94) as section 74; and(2)by adding at the end the following:75.Opposition to quota increase for countries that undermine fund principles(a)In generalNot less than 7 days before consideration of any proposal to increase the quota of a foreign member of the Fund that is one of the 10 largest shareholders in the Fund, the Secretary of the Treasury shall submit a report to the Committee on Financial Services of the House and the Committee on Foreign Relations of the Senate that determines whether the foreign member meets the following criteria:(1)The member is in compliance with all obligations set forth in Article VIII of the Articles of Agreement of the Fund.(2)The member, in the preceding 12 months, was not found to have manipulated its currency, as determined in a report required by section 3005 of the Omnibus Trade and Competitiveness Act of 1988 or section 701 of the Trade Facilitation and Trade Enforcement Act of 2015.(3)In the case of a member whose currency is included in the Special Drawing Rights basket of the Fund, the currency of the member is freely usable (within the meaning of Article XXX(f) of the Articles of Agreement of the Fund) and the Secretary concurs with the determinations of the Fund described in that Article, and, in the preceding 12 months, the member has demonstrated its commitment to ensuring that its currency is widely used and traded internationally.(4)The member is committed to the rules and principles of the Paris Club.(b)Effect of determinationOn determining that a member of the Fund has failed to meet any of the criteria set forth in subsection (a), the Secretary shall instruct the Governor of the Fund to use the voice and vote of the United States to oppose the proposal to increase the quota of the member in the Fund.(c)WaiverThe President may waive subsection (b) with respect to a member of the Fund on reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that—(1)the waiver is important to the national interest of the United States, with an explanation of the reasons therefor; or(2)the member is attempting to rectify the failure, with a description of the actions the member is taking to fulfill any unmet criteria.(d)ProhibitionNotwithstanding subsection (c), the Governor of the Fund may not use the voice or vote of the United States to support a proposal to increase the quota of a member in the Fund if the President of the United States determines that the government of the member interfered in a United States election for Federal office (as defined in section 301 of the Federal Election Campaign Act of 1971) in the 4 years preceding consideration of the proposal.(e)Proposal considerationFor the purposes of this section, consideration of a proposal to increase the quota of a foreign member of the Fund does not include consent to an amendment to the Articles of Agreement of the Fund that has been authorized by law.(f)SunsetThis section shall cease to have force or effect 10 years after the date of the enactment of this Act..906.Opposition of the United States to International Monetary Fund loan to a country whose public debt is not likely to be sustainable in the medium term(a)In generalSection 68(a) of the Bretton Woods Agreements Act (22 U.S.C. 286tt(a)) is amended—(1)in paragraph (2), by inserting after the comma the following: or a staff analytical report of the Fund states that there is not a high probability that the public debt of the country is sustainable in the medium term,; and(2)by adding at the end the following:(3)Waiver authorityThe Secretary of the Treasury may waive paragraph (2) on a case-by-case basis if the Secretary provides a written certification to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the waiver is important to the national interest of the United States, and includes with the certification a written statement of the reasons therefor..(b)SunsetThis section shall cease to have force or effect 10 years after the date of the enactment of this Act.907.Congressional notification with respect to exceptional access lending(a)In generalThe Bretton Woods Agreements Act (22 U.S.C. 286–286zz), as amended by section 2 of this Act, is amended by adding at the end the following:76.Congressional notification with respect to exceptional access lending(a)In generalThe United States Executive Director at the International Monetary Fund may not support any proposal that would alter the criteria used by the Fund for exceptional access lending if the proposal would permit a country that is ineligible, before the proposed alteration, to receive exceptional access lending, unless, not later than 15 days before consideration of the proposal by the Board of Executive Directors of the Fund, the Secretary of the Treasury has submitted to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the justification for the proposal and the effects of the proposed alteration on moral hazard and repayment risk at the Fund.(b)WaiverThe President may reduce the applicable notice period required under subsection (a) to not less than 7 days on reporting to the Committee on Financial Services of the House of Representatives and Committee on Foreign Relations of the Senate that the reduction is important to the national interest of the United States, with an explanation of the reasons therefor..(b)SunsetThis section shall cease to have force or effect 10 years after the date of the enactment of this Act.908.Condition on IMF quota increase for the People’s Republic of China(a)In generalThe United States Governor of the International Monetary Fund (in this section referred to as the Fund) shall use the voice and vote of the United States to oppose, and may not consent to, an increase in the quota of the People’s Republic of China in the Fund, unless the Secretary of the Treasury reports to the Congress that—(1)the Board of Governors of the Fund is considering admission of Taiwan as a member of the Fund, pursuant to the recommendation of the Board of Executive Directors of the Fund; or(2)Taiwan enjoys meaningful participation in the Fund, including through—(A)participation in regular surveillance activities of the Fund with respect to the economic and financial policies of Taiwan, consistent with Article IV consultation procedures of the Fund;(B)employment opportunities for Taiwan nationals, without regard to any consideration that, in the determination of the Secretary, does not generally restrict the employment of nationals of member countries of the Fund; and(C)the ability to receive appropriate technical assistance and training by the Fund.(b)WaiverThe Secretary of the Treasury may waive subsection (a) of this section with respect to a proposal on reporting to the Congress that providing the waiver will substantially promote the objective of securing more equitable treatment of Taiwan at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act).(c)SunsetThis section shall have no force or effect beginning with the date that is 7 years after the date of the enactment of this Act.909.Ensuring non-discrimination with respect to travel policies at the international financial institutions(a)In generalThe Secretary shall instruct the United States Executive Director at each international financial institution to use the voice and vote of the United States to ensure that the travel policies and procedures of the respective institution with respect to Taiwan as a destination or transit point do not impose any administrative conditions, including through restrictions on logistical arrangements or meeting participants, that do not generally apply to a member country of the institution as a destination or transit point, except as required temporarily for reasons of public safety or public health.(b)DefinitionsIn this section:(1)International financial institutionThe term international financial institution has the meaning given the term in section 1701(c)(2) of the International Financial Institutions Act.(2)SecretaryThe term Secretary means the Secretary of the Treasury.(c)WaiverThe Secretary may waive subsection (a) with respect to an international financial institution for up to 1 year at a time on reporting to the Congress that providing the waiver—(1)will substantially promote the objective of securing more equitable treatment of Taiwan at the international financial institution; or(2)is in the national interest of the United States, with a detailed explanation of the reasons therefor.(d)Progress reportThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall submit to the Congress an annual report that describes the progress made in advancing the travel policies and procedures described in subsection (a), and may consolidate that report with the annual report required by section 1701 of the International Financial Institutions Act or any other report required to be submitted to the Secretary.(e)SunsetThis section shall have no force or effect beginning with the earlier of—(1)the date that is 7 years after the date of the enactment of this Act; or(2)the date on which the Secretary reports to the Congress that each international financial institution has adopted the travel policies and procedures described in subsection (a).910.Testimony requirementIn each of the next 7 years in which the Secretary of the Treasury is required by section 1705(b) of the International Financial Institutions Act to present testimony, the Secretary shall include in the testimony a description of the efforts of the United States to support the greatest participation practicable by Taiwan at each international financial institution (as defined in section 1701(c)(2) of such Act).911.Statement of United States policy regarding the dollarIt is the policy of the United States to facilitate the position of the dollar as the primary global reserve currency, including through vigorous support of—(1)deep, open, and transparent financial markets;(2)continuous improvements to domestic and international payment methods that facilitate dollar transactions;(3)sound macroeconomic governance and a rules-based system of international trade; and(4)clear and realistic objectives in the deployment of financial restrictions arising from national security considerations.912.Report on dollar strategy(a)In generalThe Secretary of the Treasury (in this section referred to as the Secretary) shall establish a strategy that implements the policy described in section 2.(b)ConsultationThe Secretary shall, as appropriate, consult with the Board of Governors of the Federal Reserve System when establishing the strategy pursuant to subsection (a).(c)ReportNot later than 180 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report that describes—(1)the strategy established by the Secretary pursuant to subsection (a);(2)key measures taken by the Secretary to implement the strategy;(3)any legislative recommendations that would strengthen the ability of the United States to advance the policy described in section 2;(4)a description of efforts by major foreign central banks, including the People’s Bank of China, to create an official digital currency, as well as any risks to the national interest of the United States posed by such efforts;(5)the status of efforts to assess or develop an official United States digital currency by the Board of Governors of the Federal Reserve System; and(6)any implications for the strategy established by the Secretary pursuant to subsection (a) arising from the relative state of development of an official digital currency by the United States and other nations, including the People’s Republic of China.(d)Renminbi assessmentThe report described in subsection (c) shall—(1)evaluate the role of the renminbi in international payments and foreign exchange reserves;(2)assess currency-related policies in China, including—(A)the provision of Chinese government-backed assets;(B)the extension of credit abroad by the Chinese government; and(C)the development of cross-border payment systems as tools to advance strategic objectives of the government of the People’s Republic of China; and(3)recommend policy options aimed at mitigating medium-term and long-term risks to the national interest of the United States that may arise as a result of the internationalization of the renminbi.(e)Annual updatesAfter submitting an initial report in accordance with subsection (c), the Secretary shall submit, to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, an updated version of such report each year.913.SunsetSection 912 shall have no force or effect after the date that is 7 years after the date of the enactment of this Act.XOffsets1001.Rescission of certain Federal funds appropriated for State, city, local, and tribal governmentsNotwithstanding any other provision of law, the total amount of unobligated funds available under any of sections 601 through 603 of title VI of the Social Security Act are hereby permanently rescinded.XINational Security Authorizations1101.Authorization to hire additional staff for the Office of Foreign Asset Control of the Department of the TreasuryThe Secretary of the Treasury, acting through the Director of the Office of Foreign Assets Control, is authorized to hire an additional 10 full-time employees to carry out activities of the Office associated with the People’s Republic of China.1102.Authorization of appropriations for INDOPACOM unfunded prioritiesThere is authorized to be appropriated to the Department of Defense each of the following amounts for the purpose specified:(1)For the Guam Defense System, $231,700,000.(2)For the Mission Partner Environment, $84,540,000.(3)For the Pacific Multi-Domain Training and Experimentation Capability, $114,410,000.(4)For Homeland Defense Radar–Hawaii, $75,000,000.(5)For Military Information Support Operations, $28,000,000.(6)For Wargaming Analytical Tools (STORMBREAKER), $88,000,000.(7)For the Joint Staff CE2T2/Joint Exercise Program, $35,100,000.(8)For Critical Manpower Positions, $4,620,000.(9)For the Pacific Movement Coordination Center, $500,000.(10)For MILCON: Planning and Design, $68,200,000.(11)For Future Fusion Centers, $3,300,000.(12)For Building Partnership Capacity, $130,600,000.(13)For Enhanced ISR Augmentation, $41,000,000.1103.Authorization to hire additional staff for the Office of Customs and Border Protection force labor activitiesThe Director of the Office of Trade is authorized to hire an additional 28 full time employees for carrying out section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).1104.Authorization for the Department of Justice’s China initiative(a)In generalNot later than 90 days after the date of the enactment of this section, the Attorney General shall establish an initiative to be known as the China Initiative, which shall be carried out by Assistant Attorney General for National Security (hereinafter in this Act referred to as the AAGNS) to counter and deter the wide range of national security threats posed by the policies and practices of the People’s Republic of China (PRC) government.(b)StaffThe Assistant Attorney General for National Security is authorized to direct employees assigned to the National Security Division of the Department of Justice to assist with the China Initiative and shall hire an additional 10 full-time employees to carry out activities of the China Initiative.